--------------------------------------------------------------------------------

EXHIBIT 10.16
 
DATE OF LEASE EXECUTION: ____________________, 2005
 
ARTICLE I
REFERENCE DATA
 
1.1    SUBJECTS REFERRED TO:
 
Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1.1:
 

  LANDLORD:   CambridgePark 125 Realty Corporation, a Delaware corporation      
    MANAGING AGENT:   Spaulding and Slye LLC          
LANDLORD'S & MANAGING AGENT'S ADDRESS:
 
Spaulding and Slye LLC
150 CambridgePark Drive
Cambridge, MA 02140
Attn: Chief Financial Officer
          LANDLORD'S REPRESENTATIVE:   John M. Kane           TENANT:  
Innovative Drug Delivery Systems, Inc., a Delaware corporation          
TENANT'S ADDRESS (FOR NOTICE AND BILLING):  
Innovative Drug Delivery Systems, Inc.
125 CambridgePark Drive
Cambridge, MA 02140
         
With a copy of notices only to:
 
Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attn: Stuart A. Offner, Esq.
          TENANT'S REPRESENTATIVE:   Daniel Carr           BUILDING:   The
building located at 125 CambridgePark Drive, Cambridge, Massachusetts.          
LOT:   The parcel of land on which the Building is located and described in
Exhibit A.          
PREMISES:
  The space located on the first (1st) floor of the Building as shown on Exhibit
B.

 

--------------------------------------------------------------------------------


 

 
RENTABLE FLOOR AREA OF THE PREMISES:
  Approximately 3,131 rentable square feet           TOTAL RENTABLE FLOOR AREA
OF THE BUILDING:   Approximately 183,920 rentable square feet          
SCHEDULED TERM COMMENCEMENT DATE:   May 1, 2005          
LEASE TERM OR TERM:
  Commencing on the Teri Commencement Date as defined in Section 3.1 hereof and
continuing for three (3) years thereafter, plus the partial month at the
beginning of the Term, if any, unless sooner terminated as provided herein.    
     
ANNUAL RENT:
  $26.10 per square foot of Rentable Floor Area of the Premises, or $6,809.93
per calendar month, and proportionally at such rate for any partial month (net
of Tenant's charges for electrical consumption in the Premises).          
BASE ANNUAL ELECTRICITY CHARGE:
 
$1.25 per square foot of Rentable Floor Area of the Premises
         
BASE ANNUAL OPERATING COSTS:
 
All of Landlord's Operating Costs for calendar year 2005.
         
TENANT'S PROPORTIONATE SHARE:
 
1.70%
         
PERMITTED USES:
 
Office Uses and all uses customarily or incidentally related thereto, including
but not limited to photocopying, conference center, mailroom and pantries, and
for no other purpose.
         
COMMERCIAL GENERAL LIABILITY INSURANCE:
 
$1,000,000 bodily injury, property damage for single occurrence; $2,000,000
annual aggregate; $5,000,000 per single occurrence and $5,000,000 per aggregate
of excess or umbrella liability insurance.
         
BROKER:
 
Spaulding and Slye Colliers International

 
2

--------------------------------------------------------------------------------


 

 
SECURITY DEPOSIT:
  $20,938.00          
TENANT'S PARKING ACCESS CARDS:
  A total of 9 (the "Base Cards"), 3 of which are for spaces located in the lot
behind the Building (the "Blue Lot") and 6 of which are for spaces located in
the lot behind 100 & 150 CambridgePark Drive (the "Red Lot"); together with 3
additional cards for spaces located in the Red Lot (the "Additional Cards"), at
Tenant's request, subject to availability, provided that Landlord shall have the
right to terminate any or all of the Additional Cards upon thirty (30) days
prior notice to Tenant.           PARKING CHARGES:   No charge for the Base
Cards, and $100 per month for each Additional Card.

 
 
1.2    EXHIBITS.
 
The exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as part of this Lease:
 

  EXHIBIT A Description of Lot   EXHIBIT B Plan showing Premises.   EXHIBIT C
Landlord's Work   EXHIBIT D Landlord's Services   EXHIBIT E Rules and
Regulations

 
3

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

ARTICLE I REFERENCE DATA 1   1.1 SUBJECTS REFERRED TO: 1   1.2 EXHIBITS 3
ARTICLE II PREMISES AND TERM 6   2.1 DESCRIPTION OF PREMISES 6   2.2 TERM 6
ARTICLE III CONSTRUCTION 6   3.1 TERM COMMENCEMENT DATE 6   3.2 DELIVERY OF
PREMISES 7   3.3 PREPARATION OF PREMISES; PERFORMANCE OF LANDLORD WORK 7   3.4
GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION 8   3.5 ALTERATIONS AND ADDITIONS
8   3.6 REPRESENTATIVES 9 ARTICLE IV RENT 9   4.1 ANNUAL RENT 9   4.2 ANNUAL
OPERATING COST ESCALATION 9   4.3 ESTIMATED ANNUAL OPERATING EXPENSE ESCALATION
PAYMENT 13   4.4 ELECTRICITY 13   4.5 CHANGE OF FISCAL YEAR 14   4.6 PARKING
CHARGES 14   4.7 PAYMENTS 15 ARTICLE V LANDLORD'S COVENANTS 15   5.1 LANDLORD'S
COVENANTS DURING THE TERM 15     5.1.1 Building Services 15     5.1.2 Additional
Building Services 15     5.1.3 Repairs 15     5.1.4 Tenant Directory 15    
5.1.5 Food Service 16     5.1.6 Quiet Enjoyment 16   5.2 INTERRUPTIONS 16
ARTICLE VI TENANT'S COVENANTS 17   6.1 TENANT'S COVENANTS DURING THE TERM 17    
6.1.1 Tenant's Payments 17     6.1.2 Repairs and Yielding Up 17     6.1.3
Occupancy and Use 17     6.1.4 Rules and Regulations 18     6.1.5 Safety
Appliances 18     6.1.6 Assignment and Subletting 18     6.1.7 Indemnity 20    
6.1.8 Tenant's and Landlord's Insurance 20     6.1.9 Tenant's Worker's
Compensation Insurance 21     6.1.10 Landlord's Right of Entry 21     6.1.11
Loading 22     6.1.12 Landlord's Costs 22

 
4

--------------------------------------------------------------------------------


 

    6.1.13 Tenant's Property 22     6.1.14 Labor or Materialmen's Liens 22    
6.1.15 Changes or Additions 22     6.1.16 Holdover 22     6.1.17 Security 23    
6.1.18 Tenant Financial Statements 23 ARTICLE VII DAMAGE AND DESTRUCTION;
CONDEMNATION 23   7.1 FIRE OR OTHER CASUALTY 23   7.2 EMINENT DOMAIN 25 ARTICLE
VIII  RIGHTS OF MORTGAGEE 26   8.1 PRIORITY OF LEASE 26   8.2 RIGHTS OF MORTGAGE
HOLDERS; LIMITATION OF MORTGAGEE'S LIABILITY 26   8.3 INTENTIONALLY OMITTED 27  
8.4 NO PREPAYMENT OR MODIFICATION, ETC. 27   8.5 NO RELEASE OR TERMINATION 27  
8.6 CONTINUING OFFER 27 ARTICLE IX DEFAULT 28   9.1 EVENTS OF DEFAULT 28   9.2
TENANT'S OBLIGATIONS AFTER TERMINATION 29 ARTICLE X MISCELLANEOUS 30   10.1
NOTICE OF LEASE 30   10.2  (Intentionally Omitted) 30   10.3 NOTICES FROM ONE
PARTY TO THE OTHER 30   10.4 BIND AND INURE 30   10.5 NO SURRENDER 30   10.6 NO
WAIVER, ETC 31   10.7 NO ACCORD AND SATISFACTION 31   10.8 CUMULATIVE REMEDIES
31   10.9 LANDLORD'S RIGHT TO CURE 31   10.10 ESTOPPEL CERTIFICATE 32   10.11
WAIVER OF SUBROGATION 32   10.12 ACTS OF GOD 32   10.13 BROKERAGE 32   10.14
SUBMISSION NOT AN OFFER 33   10.15 APPLICABLE LAW AND CONSTRUCTION 33   10.16
AUTHORITY OF TENANT 33 ARTICLE XI SECURITY DEPOSIT 34

 
5

--------------------------------------------------------------------------------


 
ARTICLE II
PREMISES AND TERM
 
2.1    DESCRIPTION OF PREMISES.
 
Subject to and with the benefit of the provisions of this Lease, Landlord hereby
leases to Tenant, and Tenant leases from Landlord, Tenant's Premises in the
Building, excluding exterior faces of exterior walls, the common facilities area
and building service fixtures and equipment serving exclusively or in common
other parts of the Building. Tenant's Premises, with such exclusions, is
hereinafter referred to as the Premises.
 
Tenant shall have, as appurtenant to the Premises, the right to use in common
with others entitled thereto: (a) common walkways, driveways, hallways, lobbies,
ramps, loading docks and stairways located in the Building or on the parcel on
which the Building is located (the "Lot"), (b) building service fixtures and
equipment serving the Premises including passenger and freight elevators, (c)
the parking facility on a first-come, first-served basis in the location from
time to time designated by Landlord, Tenant's use not to exceed the number of
Tenant's Parking Access Cards, 3 of which shall be located in the Blue Lot
behind the Building and the remainder of which shall be located in the Red Lot
across the street from the Building provided that Tenant's guests may use
available parking spaces in the Red Lot on a first-come first-served basis, and
(d) if the Premises include less than the entire Rentable Floor Area of any
floor, the common toilets in the central core area of such floor. Such rights
shall be always subject to the Rules and Regulations set forth in Exhibit E,
attached hereto and incorporated herein by reference, as the same may be amended
by the Landlord from time to time and such other reasonable written Rules and
Regulations from time to time established by the Landlord by suitable notice to
Tenant, which Rules and Regulations shall be uniformly enforced in a
non-discriminatory manner, and to the right of the Landlord to designate and
change from time to time such areas, facilities, fixtures and equipment.
 
2.2    TERM.
 
To have and to hold for a period (the "Term") commencing on the Term
Commencement Date (as defined in Section 3.1 hereof) and continuing for the
Term, unless sooner terminated as provided herein.
 
ARTICLE III
CONSTRUCTION
 
3.1    TERM COMMENCEMENT DATE.
 
The Term of this Lease shall commence on, and the Telin Commencement Date shall
be, the earlier of (a) the date on which Landlord has substantially completed
Landlord's Work as set forth in Section 3.3 below; or (b) the date on which
Tenant commences beneficial use of the Premises. Tenant shall, in all events, be
treated as having commenced beneficial use of the Premises when it begins to
move into the Premises furniture and equipment for its regular business
operations. There shall be no charge for Tenant's reasonable use of the
Building's freight elevators during normal business hours in connection with
Tenant's move-in.
 
6

--------------------------------------------------------------------------------


 
As soon as may be convenient after the Term Commencement Date has been
determined, Landlord and Tenant agree to join with each other in the execution,
in recordable form, of a written Declaration in which the Term Commencement Date
and specified term of this Lease shall be stated.
 
3.2    DELIVERY OF PREMISES.
 
Tenant acknowledges that Tenant has had an opportunity to inspect the Premises.
Except as set forth hereinafter, the Premises, shall be delivered to Tenant As
Is, Where Is, with all faults and without representation, warranty or guaranty
of any kind by Landlord to Tenant, except as expressly provided herein. Landlord
represents and warrants that, as of the date hereof, there are no violations of
laws with respect to the Premises, the Building or the Lot and, as of the
Commencement Date, all Building systems serving the Premises shall be in good
working order and condition and in compliance with all laws. Prior to the Term
Commencement Date, Landlord shall perform the work, if any, identified in
Exhibit C ("Landlord's Work") attached hereto and incorporated herein and the
Premises shall be delivered in broom clean condition.
 
Tenant shall pay an amount equal to all out-of-pocket costs incurred by Landlord
as a result of any change orders signed by Tenant and Landlord affecting
Landlord's Work, which change orders shall specify the amount chargeable to
Tenant on account of such change. Amounts due and payable on account of such
change orders shall be paid by Tenant to Landlord within five (5) days after
Landlord's invoice to Tenant therefor.
 
Landlord will not approve any construction, alterations, or additions requiring
unusual expense to readapt the Premises to nominal office use on lease
termination or increasing the cost of construction, insurance or taxes on the
Building or of Landlord's services called for by Section 5.1 unless Tenant first
gives assurances acceptable to Landlord that such readaptation will be made
prior to such termination without expense to Landlord and makes provisions
acceptable to Landlord for payment of such increased cost. Landlord will also
disapprove any alterations or additions requested by Tenant which will delay
completion of the Premises. Tenant's construction, installation of furnishings,
and later changes or additions shall be coordinated with any work being
performed by Landlord in such manner as to maintain harmonious labor relations
and not to damage the Building or Lot or interfere with Building operations.
 
3.3    PREPARATION OF PREMISES; PERFORMANCE OF LANDLORD WORK.
 
Landlord agrees to use reasonable efforts to substantially complete Landlord's
Work as soon as practicable, subject to delays beyond Landlord's reasonable
control and delays caused by Tenant, but in any event, before June 1, 2005
(subject to extension for delays caused by Tenant). The Premises shall be deemed
ready for occupancy on the date on which Landlord's Work is substantially
completed as certified by Landlord's architect, with the exception of minor
items which can be fully completed without material interference with Tenant and
other items which because of the season or weather or the nature of the item are
not practicable to do at the time, provided that none of said items is necessary
to make the Premises tenantable for the Permitted Uses; provided, however, that
if Landlord is unable to complete construction due to delay in Tenant's
compliance with any of the provisions hereof or due to other delays caused by
Tenant (including, without limitation, any changes to Landlord's Work requested
by Tenant), then the Premises shall be deemed ready for occupancy no later than
the Scheduled Term Commencement Date.
 
7

--------------------------------------------------------------------------------


 
3.4    GENERAL PROVISIONS APPLICABLE TO CONSTRUCTION.
 
All construction work required or permitted by this Lease, whether by Landlord
or by Tenant, shall be done in a good and workmanlike manner and in compliance
with all applicable laws and all lawful ordinances, regulations and orders of
governmental authority and insurers of the Building and the Lot. Either party
may inspect the work of the other at reasonable times and promptly shall give
written notice of observed defects. Landlord's obligations under Sections 3.2
and 3.3, if any, shall be deemed to have been perfoiuied when Tenant commences
to occupy any portion of the Premises for the Permitted Uses except for items
which are incomplete or do not conform with the requirements of Section 3.1 and
as to which Tenant shall in either case have given written notice to Landlord
within three (3) weeks after such commencement. If Tenant shall not have
commenced to occupy the Premises for the Permitted Uses within thirty (30) days
after the Term Commencement Date, a certificate of completion by a licensed
architect or registered engineer shall be conclusive evidence that Landlord has
performed all such obligations except for items stated in such certificate to be
incomplete or not in conformity with such requirements. Tenant acknowledges that
the Building may be undergoing substantial renovation during the Term of the
Lease.
 
3.5    ALTERATIONS AND ADDITIONS.
 
This Section 3.5 shall apply before and during the Tem'. Tenant shall not make
any alterations and additions to the Premises except in accordance with plans
and specifications first approved by Landlord; provided, however, that tenant
shall not be required to obtain Landlord's consent or prepare plans and
specifications for such alterations which are decorative in nature and do not
affect the structure of the Premises or the Building systems and which do not
exceed in any twelve (12) month period a cost of $5,000. In no event shall any
alterations or additions be considered or approved by Landlord which (a) involve
or affect any structural or exterior element of the Building or building
mechanical, electrical or plumbing systems, including the common facilities of
the Building, or (b) require unusual expense to readapt the Premises to normal
office use on Lease termination or increase the cost of construction or of
insurance or taxes on the Building or the Lot. All alterations and additions
shall become a part of the Premises, unless and until Landlord, at its option,
shall specify the same for removal pursuant to Section 6.1.2 at the time of
Tenant's request for Landlord's consent. All of Tenant's alterations and
additions and installation and delivery of telephone systems, furnishings, and
equipment shall be coordinated with any work being performed by Landlord and
shall be performed in such manner, and by such persons as shall maintain
harmonious labor relations and not cause any damage to the Building or
interference with Building construction or operation and, except for
installation of furnishings, equipment and telephone systems, and except as
otherwise expressly set forth herein, shall be performed by general contractors
first approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Before commencing any work Tenant shall: secure all
licenses and permits necessary therefor; deliver to Landlord a statement of the
names of all its contractors and subcontractors (the identity of which must have
been previously approved by Landlord as hereinabove contemplated) and the
estimated cost of all labor and material to be furnished by them; and cause each
contractor to carry (i) worker's compensation insurance in statutory amounts
covering all the contractor's and subcontractor's employees and (ii)
comprehensive public liability insurance with such limits as Landlord may
reasonably require, but in no event less than a combined single limit of
$1,500,000 (all such insurance to be written by companies approved by Landlord
and insuring Landlord and Tenant as well as the contractors), and to deliver to
Landlord certificates of all such insurance. Tenant agrees to pay promptly when
due, and to defend and indemnify Landlord from and against, the entire cost of
any work done on the Premises by Tenant, its agents, employees or independent
contractors, and not to cause or permit any liens for labor or materials
performed or furnished in connection therewith to attach to the Building or the
Lot and immediately to discharge any such liens which may so attach.
 
8

--------------------------------------------------------------------------------


 
In connection with the installation of telecommunication equipment by Tenant,
such installation shall occur only in such locations and in such a manner as
reasonably approved in writing by the Landlord and none of such wires, ducts or
equipment shall be located in areas outside the Premises (provided, however,
that Tenant may install wires and cables in risers and ducts outside the
Premises which are in existence on the date of this Lease and for which there
exists, in Landlord's sole discretion, adequate space for Tenant's wires and
cables). Notwithstanding any other provision of this Lease, telecommunication
wires, ducts or equipment shall be removed by Tenant at the expiration of the
Terra or earlier termination of this Lease, unless otherwise approved by
Landlord in writing, and all damage caused by such removal repaired. Telephone
switches, antennae, electronic distribution boxes and similar equipment shall
only be located within the Premises. Landlord shall not be liable for any loss,
damage or interruption of service related to such facilities unless caused by
the negligence of Landlord, Landlord's agents, contractors or employees
("Landlord Parties").
 
3.6    REPRESENTATIVES.
 
Each party authorizes the other to rely in connection with their respective
rights and obligations under this Article III upon approval and other actions on
the party's behalf by Landlord's Representative in the case of Landlord or
Tenant's Representative in the case of Tenant or by any person designated in
substitution or addition by notice to the other party.
 
ARTICLE IV
RENT
 
4.1    ANNUAL RENT.
 
Tenant agrees to pay rent to Landlord without any offset or reduction whatsoever
(except as made in accordance with the express provisions of this Lease), the
Annual Rent in equal monthly installments in advance on the first day of each
calendar month included in the Term after the Term Commencement Date; and for
any portion of a calendar month at the beginning or end of the Term, at the
proportionate rate payable for such portion, in advance.
 
4.2    ANNUAL OPERATING COST ESCALATION.
 
In addition to Annual Rent, Tenant shall pay to Landlord as additional rent,
Tenant's Proportionate Share of Annual Operating Costs (as hereinafter defined)
which is in excess of Base Annual Operating Costs ("Tenant's Escalation
Payment"). Tenant's Proportionate Share of Annual Operating Costs shall be
determined by multiplying Annual Operating Costs by a fraction, the numerator of
which is the Rentable Floor Area of the Premises and the denominator of which is
the Total Rentable Floor Area of the Building (which is equal to one and
seven-tenths percent (1.7%)). In the event that the Building is not fully
occupied, such Annual Operating Costs shall be adjusted to reflect the costs
which would be incurred if the Building were 95% occupied.
 
9

--------------------------------------------------------------------------------


 
Annual Operating Costs shall mean the actual expenses paid or incurred by
Landlord in the operation, maintenance and management of the Building and Lot
and all real estate taxes and assessments, general or special, ordinary or
extraordinary, foreseen or unforeseen, imposed upon the Building and Lot and any
future improvement of whatever kind thereto or thereon. Annual Operating Costs
shall include without limitation:
 
(a)    real estate taxes on the Building and Lot and off-site parking areas; (b)
assessments for public betterment or public improvements; (c) expenses of any
proceedings for abatement of taxes and assessments with respect to any fiscal
year or fraction of a fiscal year; (d) service, repair, replacement and other
maintenance to the Building and Lot and components thereof; (e) wages and
salaries (and taxes and other charges imposed upon employers with respect to
such wages and salaries) and fringe benefits and worker's compensation insurance
premiums paid to persons employed by the Landlord for rendering service in the
operation, maintenance, and repair of the Building and Lot and related
facilities and off-site parking areas and amenities; (f) cost of independent
contractors hired for the operation, maintenance and repair of the Building and
Lot and related facilities and amenities (which payments may be to affiliates of
Landlord provided the same are at reasonable rates consistent with the type of
occupancy and the services rendered); (g) costs of electricity, steam, water,
fuel, heating, lighting, air conditioning, sewer, and other utilities chargeable
to the operation and maintenance of the Building and Lot net of tenant's
electric (exclusive of any excessive charges attributable to Landlord's portion
of the Building for other tenants); (h) cost of insurance including insurance
deductible for and relating to the Building and the Lot, including fire and
extended coverage (or such greater coverages as Landlord may elect to carry),
elevator, boiler, sprinkler leakage, water damage, public liability and property
damage, plate glass, and rent protection; (i) costs of supplies; (j) costs of
window cleaning, janitorial services, security services, landscaping, snow and
ice removal and painting; (k) sales or use taxes on supplies and services; (1)
reasonable consulting, accounting fees, legal, tax appeal, engineering and other
professional fees and expenses; (m) commercially reasonable management fees; (n)
contributions, costs or expenses related to common areas or facilities and
off-site parking areas of any office park or development of which the Building
or Lot are a part, (o) alterations and improvements to the Building and Lot
which are not capital in nature made by reason of any requirement of any
insurance underwriters or any federal, state, or local statutes, regulations,
ordinances, or any other duly constituted public authorities having jurisdiction
over the Building and Lot which requirement is first applicable after the Term
Commencement Date; and (p) all ordinary maintenance, repair, cleaning and
operation costs accounted with providing food services in accordance with
Section 5.1.5 and (q) without limiting any of the foregoing, any other expense
or charge which, in accordance with sound accounting and management principles
generally accepted, would be construed as an operating expense. The teini
Operating Costs shall not include the interest and amortization on mortgages for
the Building and Lot or leasehold interests therein; any charge for
depreciation; leasing commissions or legal fees for the negotiation and
enforcement of leases; and the cost of special services rendered to tenants
(including Tenant) for which a special charge is made.
 
10

--------------------------------------------------------------------------------


 
In the event Landlord shall make a capital expenditure for Essential Capital
Improvements, as hereinafter defined, during any year, the annual amortization
of such expenditure (determined by dividing the amount of the expenditure by the
useful life of the improvement, as determined by Landlord), together with
interest at the greater of the Prime Rate prevailing plus 2% or Landlord's
actual borrowing rate for such Essential Capital Improvements shall be deemed
part of Annual Operating Costs for each year of such useful life. As used
herein, "Essential Capital Improvement" means any of the following:
 
(i)   a labor saving device, energy saving device or other installation,
improvement or replacement which reduces Operating Costs as referred to above,
whether or not voluntary or required by governmental mandate; or
 
(ii)   an installation, change, improvement, addition, alteration, or removal of
any architectural barriers, whether or not the foregoing are structural in
nature, made by reason of any governmental requirement first applicable after
the Term Commencement Date if such governmental requirement is or will be
applicable generally to similar office buildings; or
 
(iii)   an installation or improvement which directly enhances the health or
safety of tenants in the Building generally, whether or not voluntary or
required by governmental mandate (as for example, without limitation, for life
safety or security).
 
Operating Costs shall also not include the following expenses:
 
(i)   all income, estate, succession, inheritance, transfer, franchise, gains,
recording, capital stock, excise, excess profits, gift, mortgage, occupancy,
rent, foreign ownership or control, payroll or stamp tax of Landlord or any
superior party, provided that any such tax or assessment hereafter imposed in
whole or in part in substitution for real estate taxes and/or assessments
currently imposed by any governmental authority shall be included in real estate
taxes, but only to the extent that the same would be payable if the Land and the
Building were the only property of Landlord;
 
(ii)   any penalties or late charges imposed against Landlord or any superior
party with respect to real estate taxes;
 
(iii)   any refunds received by Landlord for real estate taxes on account of a
tax abatement relating to the Lease Teilli;
 
(iv)   the cost of capital improvements or depreciation thereof except as
specified above;
 
(v)   repairs or restoration necessitated by fire or casualty or condemnation to
the extent that Landlord receives insurance or condemnation proceeds with
respect thereto;
 
(vi)   leasing and brokerage commissions, advertising and promotional expenses,
charitable and political contributions;
 
11

--------------------------------------------------------------------------------


 
(vii)   payments under any ground or underlying lease;
 
(viii)   the cost of installations and decorations incurred in connection with
preparing space for any tenant or other occupant;
 
(ix)   costs and expenses relating to any retail, residential, garage,
restaurant, storage space, or any specialty service such as an observatory,
broadcasting facilities, child care center, cafeteria, conference center,
luncheon club, athletic or recreational club in the Building or at the Property
except as specified above;
 
(x)   any bad debt loss, rent loss or reserves for bad debts or rent loss;
 
(xi)   the cost of acquiring, leasing, installing, maintaining, protecting or
restoring works of art;
 
(xii)   fines, penalties or interest resulting from the violation by Landlord of
any applicable legal requirements or late payment by Landlord of any obligation;
 
(xiii)   costs incurred with respect to a sale or transfer of all or any portion
of the Building, the Lot or any interest therein or in any person of whatever
tier owning an interest therein;
 
(xiv)   financing and refinancing costs in respect of any mortgage placed upon
the Building or the Lot, including points and commissions and legal and
professional fees in connection therewith;
 
(xv)   the cost of any judgment, settlement or arbitration award resulting from
any tort liability of Landlord;
 
(xvi)   costs and expenses of treating, removing, disposing, monitoring or
testing of 'any hazardous substances in the Building or at the Lot which are
required by applicable law or regulation to be so treated, removed, disposed of
monitored or tested whether in place or in connection with any future
construction or alteration, except as the result of Tenant's negligence, willful
misconduct, or breach of applicable law or regulation by Tenant, or any
employee, agent, contractor, subcontractor, subtenant, invitee or other party
for whom Tenant is legally responsible;
 
(xvii)   costs incurred in connection with the acquisition or sale of air
rights, transferable development rights, easements or other real property
interests;
 
(xviii)   any insurance costs in excess of those that are customary for
first-class office buildings located in Cambridge, Massachusetts;
 
(xix)   lease takeover, take-back, recapture, sublease or relocation costs
incurred by Landlord in connection with leases, tenants or other occupants in
the Building;
 
12

--------------------------------------------------------------------------------


 
(xx)   lease payments for rented equipment, the cost of which equipment would
constitute a capital expenditure if the equipment were purchased unless the cost
of the equipment would be included in Operating Costs as specified above;
 
(xxi)   services performed for any tenant of the Building, whether at the
expense of Landlord or such tenant, to the extent that such services are in
excess of the services which Landlord is required to furnish to Tenant under
this Lease or furnished directly to such tenant; and
 
(xxii)   costs incurred in connection with the making of repairs which are the
obligation of another tenant or occupant of the Building.
 
4.3    ESTIMATED ANNUAL OPERATING EXPENSE ESCALATION PAYMENT.
 
If, with respect to any fiscal year or fraction thereof during the Term,
commencing on January 1, 2006, Landlord estimates that Tenant will be obligated
to pay Tenant's Escalation Payment, then Tenant shall pay, as additional rent,
on the first day of each month of such fiscal year and each ensuing fiscal year
thereafter, an estimate equal to 1/12th of Tenant's Escalation Payment for the
respective fiscal year ("Estimated Monthly Operating Cost Payments"), with an
appropriate additional payment or refund to be made within 30 days after
Landlord's Statement (as hereafter defined) is delivered to Tenant. Landlord may
adjust such Estimated Monthly Operating Cost Payment from time to time and at
any time during a fiscal year, and Tenant shall pay, as additional rent, on the
first day of each month following receipt of Landlord's notice thereof, the
adjusted Estimated Monthly Operating Cost Payment.
 
As soon as practicable after the end of each fiscal year ending during the Tenn
and as soon as practicable after lease teunination, Landlord shall render a
statement ("Landlord's Statement") in reasonable detail and according to usual
accounting practices certified by Landlord and showing for the preceding fiscal
year or fraction thereof, as the case may be, Landlord's Annual Operating Costs,
Tenant's Proportionate Share thereof, and Tenant's Escalation Payment, as
defined above. By notice given to Landlord no later than one hundred twenty
(120) days after Landlord's delivery of Landlord's Statement to Tenant, Tenant
shall have the right to audit Landlord's books and reports relating thereto, at
Tenant's expense, during normal business hours, such right exercisable by notice
to Landlord given within such one hundred twenty (120) day period. To the extent
such audit discloses errors in Landlord's Statement an appropriate adjustment
shall be made and if such adjustment exceeds 5% of the charges payable under
this Lease for the period in question, the Landlord shall pay for the reasonable
cost of the audit.
 
4.4    ELECTRICITY.
 
Tenant will be billed for electricity for Tenant's lights and outlet consumption
on a monthly basis based on an annual estimate of $1.25 per rentable square foot
(which amount may be adjusted by Landlord, from time to time, to reflect
increases in the actual out-of-pocket electrical costs to the Building). Should
the actual average expense to Landlord per square foot for Tenant's electricity
be different, an additional charge or a credit will be made within sixty (60)
days following the end of each year's occupancy to be paid with or credited
against the next monthly charge for Tenant's electricity. Notwithstanding the
foregoing, Landlord reserves the right to assess Tenant's charge for electricity
based on an engineer's survey of Tenant's electrical usage conducted from time
to time or on the sub-metering of all or part of the Premises. Such charges for
Tenant's electricity shall be paid by Tenant as additional rent at the same time
and in the same manner as payments of Annual Rent.
 
13

--------------------------------------------------------------------------------


 
Tenant covenants and agrees that its use of electric current shall not exceed
4.0 watts per square foot of usable floor area and that its total connected
lighting load will not exceed the maximum load from time to time permitted by
applicable governmental regulations. In the event Tenant introduces into the
Premises personnel or equipment which overloads the capacity of the Building's
electrical system or in any other way interferes with the system's ability to
perform properly, supplementary systems including check meters may, if and as
needed, at Landlord's option, be provided by Landlord, at Tenant's expense.
Landlord shall not in any way be liable or responsible to Tenant for any loss or
damage or expense which Tenant may sustain or incur if, during the Term of this
Lease, either the quantity or character of electric current is changed or
electric current is no longer available or suitable for Tenant's requirements
due to a factor or cause beyond Landlord's control.
 
Landlord reserves the exclusive right to provide electric and other utility
service to the Building. Tenant may request permission from Landlord (which
consent may be withheld in its sole discretion) to arrange electric and other
utility service exclusively serving the Premises. Should such permission be
granted, however, such service shall be installed only in such locations and in
such manner as shall be specifically approved by Landlord in its sole
discretion, Tenant shall be responsible for restoration of any damage caused by
such installation and Tenant shall be responsible for removal of such
installations at the termination of this Lease. Landlord may limit Tenant's
choice of electrical or other utility providers in order to avoid proliferation
of such services to the Building or for any other reason. In no event, however,
shall Landlord be responsible for any damages or inconvenience caused by
interruption in or poor quality of electricity or other utility services
provided to the Building or the Premises unless such damages are caused by the
negligence of Landlord, its agents or employees.
 
4.5    CHANGE OF FISCAL YEAR.
 
Landlord shall have the right from time to time to change the periods of
accounting under Section 4.2 to any annual period other than a calendar year,
and upon any such change all items referred to in Section 4.2 shall be
appropriately apportioned. In all Landlord's Statements rendered under Section
4.2, amounts for periods partially within and partially without the accounting
periods shall be appropriately apportioned, and any items which are not
determinable at the time of a Landlord's Statement shall be included therein on
the basis of Landlord's estimate, and with respect thereto Landlord shall render
promptly after determination a supplemental Landlord's Statement, and
appropriate adjustment shall be made according thereto. All Landlord's
Statements shall be prepared on an accrual basis of accounting.
 
4.6    PARKING CHARGES.
 
Tenant shall pay all Parking Charges as additional rent at the same time and in
the same manner as Annual Rent.
 
14

--------------------------------------------------------------------------------


 
4.7    PAYMENTS.
 
All payments of Annual Rent and additional rent shall be made to Managing Agent,
or to such other person as Landlord may from time to time designate. If any
installment of Annual Base Rent or additional rent or payments due on account of
leasehold improvements is paid more than 10•days after the due date thereof, at
Landlord's election, it shall bear interest at a rate equal to the average prime
commercial rate from time to time established by the three largest national
banks in Boston, Massachusetts plus 4% per annum from such due date, which
interest shall be immediately due and payable as further additional rent.
 
ARTICLE V
LANDLORD'S COVENANTS
 
5.1    LANDLORD'S COVENANTS DURING THE TERM.
 
Landlord covenants during the Term:
 
5.1.1   Building Services. To furnish during normal working hours heat,
air-conditioning, elevator service and hot and chilled water service and after
normal working hours on business days cleaning service as shown in Exhibit D.
The cost of providing after hours HVAC to the Premises is currently $55.00 per
hour, subject to adjustment based on actual cost increases incurred by Landlord.
"Normal working hours" shall mean the hours of 8:00 a.m. through 6:00 p.m.
Monday through Friday and the hours of 8:00 a.m. through 1:00 p.m. on Saturdays,
and no hours on legal holidays and Sundays; provided, however, that Tenant shall
have access to the Building 24 hours a day, 365 days a year, by means of a key
or other access device to the main lobby of the Building to be provided to
Tenant by Landlord. Tenant shall pay when due all amounts and charges for such
services during hours other than normal working hours and shall indemnify and
hold harmless Landlord from and against any and all claims, liabilities,
damages, losses, costs and expenses (including reasonable attorneys' fees) in
connection therewith. Landlord is not and shall not be required to furnish to
Tenant or any other occupant of the Premises telephone or other communication
service;
 
5.1.2   Additional Building Services. To furnish, through Landlord's employees
or independent contractors, reasonable additional Building operation services
upon reasonable advance request of Tenant at commercially reasonable equitable
rates consistent with rates of similar first-class Buildings in Cambridge,
Massachusetts;
 
5.1.3   Repairs. Except as otherwise provided in Article VII, to make such
repairs to the roof, exterior walls, floor slabs, other structural components
and common facilities of the Building and the Lot, including the parking areas
as may be necessary to keep them in a first class serviceable condition
consistent with similar first-class Buildings in Cambridge, Massachusetts;
 
5.1.4   Tenant Directory. To include Tenant's name on the Tenant directory
maintained by Landlord in the main lobby of the Building, on the outdoor
monument sign for the Building and on the floor of the Building on which the
Premises are located, and to provide a Building standard sign on or adjacent to
the entrance door to the Premises;
 
15

--------------------------------------------------------------------------------


 
5.1.5   Food Service. Landlord (or any affiliate or agent designated by
Landlord) may provide, within the Building or any building in the offiee park in
which the Building is located known as CambridgePark (an "Office Park
Building"), a food service of a size, type, location and serving capacity as
Landlord shall deem suitable, in its sole discretion.
 
If during any six-month period, the mathematical average of the number of
luncheon meals served by the food service facility per day is fewer than 300, or
the food service losses incurred by the Landlord in operating the food service
facility ("Food Service Losses") during such six-month period exceed $25,000,
then the Landlord shall have the right and option, in its sole discretion, to
take any steps necessary to reduce or eliminate the losses (including without
limitation, modification or termination of the food service), unless one hundred
percent (100%) of the tenants occupying the Building agree that the Landlord's
Annual Operating Costs hereunder for the purpose of calculating the Annual
Operating Expense Escalation shall include one hundred percent (100%) of the
Food Service Losses, without limitation.
 
Landlord reserves the right to approve Tenant's use of a food service operator
other than the Landlord's food service operator, if any. Such approval will not
be unreasonably withheld, conditioned or delayed; and
 
5.1.6   Quiet Enjoyment. That Landlord has the right to make this Lease and that
Tenant on paying the rent and performing its obligations hereunder shall
peacefully and quietly have, hold and enjoy the Premises throughout the Term
without any manner of hindrance or molestation from Landlord or anyone claiming
under Landlord, subject however to all the terms and provisions hereof.
 
5.2    INTERRUPTIONS.
 
Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance, injury, death or for loss of business
arising from power or other utility losses or shortages, air pollution or
contamination, or from the necessity of Landlord's entering the Premises for any
of the purposes in this Lease authorized, or for repairing the Premises or any
portion of the Building or the Lot or for any interruption or termination (by
reason of any cause reasonably beyond Landlord's control, including without
limitation, loss of any applicable license or government approval) of the food
service provided by Landlord pursuant to Section 5.1.5. In case Landlord is
prevented or delayed from making any repairs, alterations or improvements, or
furnishing any service or performing any other covenant or duty to be performed
on Landlord's part, by reason of any cause beyond Landlord's reasonable control,
Landlord shall not be liable to Tenant therefor, nor, except as expressly
otherwise provided in Article VII, shall Tenant be entitled to any abatement or
reduction of rent by reason thereof, nor shall the same give rise to a claim in
Tenant's favor that such failure constitutes actual or constructive total or
partial, eviction from the Premises but Landlord shall use reasonable and
diligent efforts to correct the condition.
 
Landlord reserves the right to stop any service or utility system when necessary
by reason of accident or emergency or until necessary repairs have been
completed. Except in case of emergency repairs, Landlord will give Tenant
reasonable advance notice of any contemplated stoppage and, in any event, will
use reasonable efforts to avoid unnecessary inconvenience to Tenant by reason
thereof.
 
16

--------------------------------------------------------------------------------


 
Landlord also reserves the right to institute such policies, programs and
measures as may be necessary, required or expedient for the conservation or
preservation of energy or energy services or as may be necessary or required to
comply with applicable codes, rules, regulations or standards.
 
ARTICLE VI
TENANT'S COVENANTS
 
6.1    TENANT'S COVENANTS DURING THE TERM.
 
Tenant covenants during the Term and such further time as Tenant occupies any
part of the Premises:
 
6.1.1   Tenant's Payments. To pay when due (a) all Annual Rent, (b) all taxes
which may be imposed on Tenant's personal property in the Premises (including,
without limitation, Tenant's fixtures and equipment) regardless to whomever
assessed, (c) as additional rent, Tenant's Escalation Payments, (d) all charges
by public utilities for electricity, telephone (including service inspections
therefor) and other services rendered to the Premises not otherwise required
hereunder to be furnished by Landlord without charge and not consumed in
connection with any services required to be furnished by Landlord without
charge, (e) as additional rent, all costs for Landlord's Work attributable to
change orders and any work performed in the Premises by Landlord or Tenant in
excess of Landlord's Work, and (f) as additional rent, all charges to Landlord
for services rendered pursuant to Section 5.1.2 hereof.
 
6.1.2   Repairs and Yielding Up. Except as otherwise provided in Article VII and
Section 5.1.3, to keep the Premises in good order, repair and condition, normal
wear and tear and casualty only excepted; and at the expiration or termination
of this Lease peaceably to yield up the Premises and all alterations and
additions therein, including all telephone and data wiring installed by or at
the request of Tenant, in such order, repair and condition, first removing all
goods and effects of Tenant and any alterations and additions, the removal of
which is required to be removed by Landlord at the time Tenant requests
Landlord's consent to same or, if consent is not requested, which Landlord
specifies to be removed at or before the end of the Term, and repairing all
damage caused by such removal and restoring the Premises and leaving them in
broom clean condition; provided, however, that any telecommunications equipment
or wiring (including but not limited to routers and switches) that is under
lease to Tenant may be removed by Tenant.
 
6.1.3   Occupancy and Use. To use and occupy the Premises only for the Permitted
Uses; not to injure or deface the Building or the Lot; to keep the Premises
clean and in a neat and orderly condition; and not to permit in the Premises any
use thereof which is improper, offensive, contrary to law or ordinances, or
liable to create a nuisance or to create an unsafe or hazardous condition, or to
invalidate or increase the premiums for any insurance on the Building or its
contents or liable to render necessary any alteration or addition to the
Building; not to dump, flush, or in any way introduce any Hazardous Materials or
any other toxic substances into the septic, sewage or other waste disposal
system serving the Premises, not to generate, store or dispose of Hazardous
Materials in or on the Premises, or the Lot or dispose of Hazardous Materials
from the Premises to any other location without the prior written consent of
Landlord and then only in compliance with the Resource Conservation and Recovery
Act of 1976, as amended, 42 U.S.C. § 6901 et seq., and all other applicable
laws, ordinances and regulations; to notify Landlord of any incident which would
require the filing of a notice under applicable federal, state, or local law;
not to use, store or dispose of Hazardous Materials on the Premises without
first submitting to Landlord a list of all such Hazardous substances and all
permits required therefor and thereafter providing to Landlord on an annual
basis Tenant's certification that all such permits have been renewed with copies
of such renewed pekinits; and to comply with the orders and regulations of all
governmental authorities with respect to zoning, building, fire, health and
other codes, regulations, ordinances or laws applicable to Tenant's particular
manner of use of the Premises or any Tenant alterations. Notwithstanding the
foregoing, Tenant may use cleaning and other materials and supplies customary
and incidental to the use of office premises in ordinary amounts, provided that
Tenant strictly complies with all applicable legal requirements.
 
17

--------------------------------------------------------------------------------


 
As used herein, "Hazardous Materials" shall mean and include, but shall not be
limited to, any petroleum product and all hazardous or toxic substances or
wastes including any asbestos-containing materials, waste oils, solvents and
chlorinated oils, polychlorinated biphenyls (PCBs), or substances which are
included under or regulated by any federal, state or local law, rule or
regulation (whether now existing or hereafter enacted or promulgated, as they
may be amended from time to time) pertaining to the environment, contamination
or clean-up (all such laws, rules and regulations being referred to collectively
as the "Environmental Laws"), including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601 and regulations adopted pursuant to said Act. Landlord represents
to Tenant that it has no actual knowledge of Hazardous Materials in the Building
other than cleaning and other materials and supplies customary and incidental to
the use of office premises in ordinary amounts.
 
6.1.4   Rules and Regulations. To comply with the Rules and Regulations set
forth in Exhibit E and all other reasonable written Rules and Regulations
hereafter made by Landlord, of which Tenant has been given notice, for the care
and use of the Building and the Lot and their facilities and approaches, it
being understood that Landlord shall not be liable to Tenant for the failure of
other tenants of the Building to confouii to such Rules and Regulations. Such
Rules and Regulations shall be uniformly enforced in a non-discriminatory
manner.
 
6.1.5   Safety Appliances. To keep the Premises equipped with all safety
appliances required by law or ordinance or any other regulation of any public
authority because of any particular manner of use of the Premises made by Tenant
and to procure all licenses and permits so required because of such use and, if
requested by Landlord, to do any work so required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way Tenant's Permitted Uses.
 
6.1.6   Assignment and Subletting. Not without the prior written consent of
Landlord to assign, mortgage, pledge, encumber, sell or transfer this Lease, in
whole or in part, to make any sublease, or to permit occupancy of the Premises
or any part thereof by anyone other than Tenant, voluntarily or by operation of
law (it being understood that in no event shall Landlord consent to any such
assignment, sublease or occupancy if the same is on terms more favorable to the
successor occupant than to the then occupant); as additional rent, to reimburse
Landlord promptly for reasonable legal and other third-party expenses incurred
by Landlord in connection with any request by Tenant for consent to assignment
or subletting; no assignment or subletting shall affect the continuing primary
liability of Tenant (which, following assignment, shall be joint and several
with the assignee); no consent to any of the foregoing in a specific instance
shall operate as a waiver in any subsequent instance. Landlord's consent to any
proposed assignment or subletting is required both as to the terms and
conditions thereof, and as to the creditworthiness of the proposed assignee or
subtenant and the consistency of the proposed assignee's or subtenant's business
with other uses and tenants in the Building. In the event that any assignee or
subtenant pays to Tenant any amounts in excess of the Annual Rent and additional
rent then payable hereunder, or pro rata portion thereof on a square footage
basis for any portion of the Premises, Tenant shall promptly pay fifty percent
(50%) of said excess to Landlord as and when received by Tenant, less any
out-of-pocket costs, including but not limited to brokerage fees, legal
expenses, work, work allowances, free rent and other concessions, reasonably
incurred or granted by Tenant in connection with Tenant's transfer. If Tenant
requests Landlord's consent to assign this Lease or sublet more than forty
percent (40%) of the Premises (in the case of a sublease for all or
substantially all of the remainder of the Term), Landlord shall have the option,
exercisable by written notice to Tenant given within ten (10) days after receipt
of such request, to terminate this Lease as of a date specified in such notice
which shall be not less than sixty (60) or more than ninety (90) days after the
date of such notice. In the event of any Landlord disapproval, Landlord shall
provide Tenant with notice of such disapproval in writing together with specific
reasons therefore.
 
18

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, Landlord shall not unreasonably withhold its
consent to a proposed assignment or sublease to the specific assignee or
subtenant set forth in Tenant's notice to Landlord requesting approval to such
proposed assignment or sublease ("Tenant's Sublease Notice"), provided that (i)
Tenant and the assignee or subtenant set forth in Tenant's Sublease Notice have
executed an assignment or sublease including terms which do not differ
materially from those set forth in Tenant's Sublease Notice within six (6)
months of the date of such Notice, (ii) the terms and provisions of such
assignment or subletting shall specifically make applicable to the assignee or
sublessee all of the provisions of this Section 6.1.6 so that Landlord shall
have against the assignee or sublessee all rights with respect to any further
assignment and subletting which are set forth herein; (iii) the character of the
proposed assignee or subtenant is consistent with the character of the Building
as a first-class office building; (iv) the credit of the proposed assignee or
subtenant shall be as good as or better than the credit of the Tenant as of the
execution of this Lease as reasonably demonstrated by financial information
supplied to Landlord with Tenant's Sublease Notice; (v) Landlord shall not have
been negotiating with the proposed assignee or subtenant, or any affiliate
thereof, for space in the Building within the previous six (6) months; (vi) no
assignment or subletting shall affect the continuing primary liability of Tenant
(which, following assignment shall be joint and several with the assignee);
(vii) no consent to any of the foregoing in a specific instance shall operate as
a waiver in any subsequent instance; (viii) no consent shall be deemed
unreasonably withheld by Landlord to the extent the granting of consent might
cause Landlord to be in default under any mortgage; and (ix) no assignment shall
be binding upon Landlord or any of Landlord's mortgagees, unless Tenant shall
deliver to Landlord an instrument in recordable form which contains a covenant
of assumption by the assignee running to Landlord and all persons claiming by,
through or under Landlord (an "Assumption Agreement"), but the failure or
refusal of the assignee to execute an Assumption Agreement shall not release or
discharge the assignee from its liability as tenant hereunder. In the event
Tenant and the proposed assignee or sublessee have failed to execute an
assignment or sublease within three (3) months of the date of Tenant's Sublease
Notice, Tenant's right to assign or sublease shall again be subject to the
provisions of this Section 6.1.6.
 
19

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, Tenant may assign this Lease to an entity owned
or controlled by, under common ownership or control with or owning or
controlling Tenant or an entity with which Tenant may merge or consolidate or to
which Tenant may sell all or substantially all of its assets as a going concern
(in each case, an "Affiliate"), without Landlord's consent, but upon twenty (20)
days prior notice, accompanied by information which reasonably demonstrates that
the proposed assignee is an Affiliate, provided such assignee provides an
Assumption Agreement to Landlord of the prospective obligations under this
Lease. Notwithstanding the assignment to an Affiliate, Tenant shall not be
released from its obligations hereunder unless specifically agreed by Landlord
in writing.
 
6.1.7   Indemnity. Tenant shall defend, with counsel approved by Landlord, all
actions aaainst Landlord, Managing Agent, any partner, member, trustee,
stockholder, officer, director, employee or beneficiary of Landlord or Managing
Agent, holders of mortgages secured by the Premises or the Building and Lot and
any other party having an interest in the Premises ("Indemnified Parties") with
respect to, and to pay, protect, indemnify and save harmless, to the extent
permitted by law, all Indemnified Parties from and against, any and all
liabilities, losses damages, costs, expenses (including reasonable attorneys'
fees and expenses), causes of action, suits, claims, demands or judgments of any
nature arising from or related to (i) injury to or death of any person, or
damage to or loss of property, on the Premises, or connected with the use,
condition or occupancy of any of the Premises unless caused by the negligence of
Landlord or the Landlord Parties, (ii) violation of this Lease by Tenant, or
(iii) any act, fault, omission, or other misconduct of Tenant or its agents,
employees, contractors, licensees, sublessees or invitees or (iv) the use,
generation, storage or disposal of Hazardous Materials by Tenant or its agents,
employees or invitees on the Premises, the Building or Lot or any portion
thereof or any surrounding area, including, without limitation, any and all
liabilities, losses, damages, costs, expenses (including reasonable attorneys'
fees and expenses), causes of action, suits, claims, demands or judgments of any
nature arising from or related to removal or other remediation of any Hazardous
Materials introduced by Tenant, or precautions required by applicable laws to
protect against the release of Hazardous Materials by Tenant or its agents,
employees, contractors, licensees, sublessees or invitees into the environment
to the extent required by any Environmental Laws (as defined above).
 
6.1.8   Tenant's and Landlord's Insurance. To maintain (a) Tenant shall carry
and maintain, or cause to be caiiied and maintained, at all times during the
term of this lease and at Tenant's expense All Risk Property insurance including
coverage of the full replacement value of Tenant's improvements, betterments,
furniture, fixtures, equipment and contents. The insurer used by Tenant
hereunder shall waive rights of subrogation against Landlord for losses payable
under such All Risk Property insurance; (b) Tenant shall carry and maintain, or
cause to be carried and maintained, at all times during the term of this Lease
and at Tenant's expense a commercial general liability insurance policy
(hereinafter referred to as a "Liability Policy").
 
20

--------------------------------------------------------------------------------


 
Such Liability Policy shall include Landlord (and any other party reasonably
required by Landlord), as Additional Insured and be written on an "occurrence
basis" including, without limitation, blanket contractual liability coverage,
broad form property damage, and personal injury coverage protecting Landlord
against liability (except for liability resulting from gross negligence or
willful misconduct of Landlord) occasioned by any occurrence on or about the
premises. Such Liability Policy shall be maintained in an amount not less than
$1,000,000 for a single occurrence limit and $2,000,000 for an aggregate limit,
and, in addition, $5,000,000 per single occurrence and $5,000,000 per aggregate
of excess or umbrella liability insurance; (c) Tenant shall carry and maintain,
or cause to be carried and maintained, at all times during the term of this
Lease and at Tenant's expense such other insurance or such additional amounts of
insurance with respect to the leased property as is generally maintained by
persons having similar exposures or properties similarly situated and as the
Landlord shall from time to time reasonably require. All policies of insurance
maintained by Tenant shall be in a form acceptable to Landlord with an A.M. Best
rating of at least (A-)(VIII); issued by an insurer reasonably acceptable to
Landlord and licensed to do business in The Commonwealth of Massachusetts; and
require at least thirty (30) days written notice of cancellation, non-renewal or
material alteration to Landlord and to Landlord's mortgagee(s), and those who
are named as additional insureds. If requested by Landlord, Tenant shall, upon
the Commencement Date, and thereafter no less than thirty (30) days prior to the
expiration date of each such policy, deliver to Landlord or Landlord's
designated representative certified copies and written evidence satisfactory to
Landlord that all premiums have been paid and all policies are in effect. If
Tenant fails to secure or maintain any insurance coverage required by clause (a)
above, or should insurance secured not be approved by Landlord (which approval
shall not be unreasonably withheld), Landlord may, without obligation, purchase
such required insurance coverage at Tenant's expense. Tenant shall promptly
reimburse Landlord for any monies so expended. Landlord shall keep all of
Tenant's employees working in the Premises covered by worker's compensation
insurance in statutory amounts and to furnish Landlord with certificates
thereof.
 
Throughout the term of this Lease, Landlord shall maintain: (1) comprehensive
general liability insurance covering common areas and the portion of the
Building not leased to a tenant with a combined single limit for bodily injury
and property damage in commercially reasonable amounts, (2) "all risk" insurance
covering the Building, and all machinery, equipment and other personal property
used in connection with the Building (but not leasehold improvements or the
property of any tenants of the Building) in an amount not less than the then
current replacement value of the Building, and (3) boiler and machinery
coverage.
 
6.1.9   Tenant's Worker's Compensation Insurance. To keep all of Tenant's
employees working in the Premises covered by worker's compensation insurance in
statutory amounts and to furnish Landlord with certificates thereof
 
6.1.10   Landlord's Right of Entry. To peimit Landlord and Landlord's agents
entry: to examine the Premises at reasonable times and, except in an emergency,
upon reasonable prior oral notice, and, if Landlord shall so elect, to make
repairs or replacements; to remove, at Tenant's expense, any changes, additions,
signs, curtains, blinds, shades, awnings, aerials, or the like not consented to
in writing; and to show the Premises to prospective tenants during the twelve
(12) months preceding expiration of the Term and to prospective purchasers and
mortgagees at all reasonable times and upon reasonable prior oral notice to
Tenant.
 
21

--------------------------------------------------------------------------------


 
6.1.11   Loading. Not to place Tenant's Property, as defined in Section 6.1.13,
upon the Premises so as to exceed a rate of fifty (50) pounds of live load per
square foot and not to move any safe, vault or other heavy equipment in, about
or out of the Premises except in such mariner and at such times as Landlord
shall in each instance approve which approval shall not be unreasonably withheld
or delayed; Tenant's business machines and mechanical equipment which cause
vibration or noise that may be transmitted to the Building structure or to any
other leased space in the Building shall be placed and maintained by Tenant in
settings of cork, rubber, spring, or other types of vibration eliminators
sufficient to eliminate such vibration or noise.
 
6.1.12   Landlord's Costs. In case Landlord shall be made party to any
litigation commenced by or against Tenant or by or against any parties in
possession of the Premises or any part thereof claiming under Tenant, to pay, as
additional rent, all costs including, without implied limitation, reasonable
counsel fees incurred by or imposed upon Landlord in connection with such
litigation and, as additional rent, also to pay all such costs and fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease.
 
6.1.13   Tenant's Property. All the furnishings, fixtures, equipment, effects
and property of every kind, nature and description of Tenant and of all persons
claiming by, through or under Tenant which, during the continuance of this Lease
or any occupancy of the Premises by Tenant or anyone claiming under Tenant, may
be on the Premises or elsewhere in the Building or on the Lot shall be at the
sole risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft, or from any other cause,
no part of said loss or damage is to be charged to or to be borne by Landlord
unless due to the gross negligence of Landlord or the Landlord Parties.
 
6.1.14   Labor or Materialmen's Liens. To pay promptly when due the entire cost
of any work done on the Premises by Tenant, its agents, employees, or
independent contractors; not to cause or permit any liens for labor or materials
performed or furnished in connection therewith to attach to the Premises; and
immediately to discharge any such liens which may so attach.
 
6.1.15   Changes or Additions. Not to make any changes or additions to the
Premises without Landlord's prior written consent and only in accordance with
Article III hereto, provided that Tenant shall reimburse Landlord for all
reasonable out-of-pocket third party costs incurred by Landlord in reviewing
Tenant's proposed changes or additions, and provided further that, in order to
protect the functional integrity of the Building, all changes and additions
shall be performed by contractors approved by Landlord, such approval not to be
unreasonably withheld or delayed.
 
6.1.16   Holdover. To pay to Landlord the greater of (a) one and one-half (11/2)
times the then fair market rent as conclusively determined by Landlord or (b)
two (2) times the total of the Annual Rent and all additional rent then
applicable for each month or portion thereof Tenant shall retain possession of
the Premises or any part thereof after the telinination of this Lease, whether
by lapse of time or otherwise, and also to pay all damages sustained by Landlord
on account thereof; the provisions of this subsection shall not operate as a
waiver by Landlord of the right of reentry provided in this Lease.
Notwithstanding the foregoing, if Tenant gives Landlord at least four (4) months
prior notice of its need to holdover, for the first sixty (60) days of any
Tenant holdover, Landlord shall only be entitled to the increased rent as
heretofore provided.
 
22

--------------------------------------------------------------------------------


 
6.1.17   Security. To indemnify, and save Landlord haimless from any claim for
injury to person or damage to property asserted by any personnel, employee,
guest, invitee or agent of Tenant which is suffered or occurs in or about the
Premises or in or about the Building or the Lot by reason of the act of any
intruder or any other person in or about the Premises, the Building or the Lot
unless caused by the negligence of willful misconduct of Landlord or Landlord
Parties,
 
6.1.18   Tenant Financial Statements. Tenant shall provide Landlord with
financial statements (audited if available), upon the written request of
Landlord not more often than annually; provided, however, that as long as Tenant
is a publicly traded company subject to make regulatory filings with the
Securities and Exchange Commission (or its successor agency) (the "SEC"), then
Tenant may respond to such request by providing a copy of the audited financials
most recently filed with the SEC.
 
ARTICLE VII
DAMAGE AND DESTRUCTION; CONDEMNATION
 
7.1    FIRE OR OTHER CASUALTY.
 
7.1.1    Subject to the provisions of Section 7.1.2 hereof, in the event during
the Term hereof the Premises shall be partially damaged (as distinguished from
"substantially damaged" as such term is hereinafter defined) by fire, explosion,
casualty or any other occurrence covered or as may be required to be covered, as
herein provided, by Landlord's insurance or by such casualty plus required
demolition, or by action taken to reduce the impact of any such event, Landlord
shall forthwith proceed to repair such damage and restore the Premises, or so
much thereof as was originally constructed or delivered by Landlord to
substantially its condition at the time of such fire, explosion, casualty or
occurrence, provided that Landlord shall not be obligated to expend for such
repair an amount in excess of the insurance proceeds recovered as a result of
such damage and any applicable deductible and, further provided that Tenant is
not then in default of any of its obligations under this Lease beyond any
applicable cure period. Landlord shall not be responsible for any delay which
may result from any cause beyond Landlord's reasonable control.
 
7.1.2    If, however, (i) the Premises should be damaged or destroyed (a) by
fire or other casualty (1) to the extent of twenty-five percent (25%) or more of
the cost of replacement, or (2) so that twenty-five (25%) or more of the
principal area contained in the Premises shall be rendered untenantable, or (b)
by any casualty other than those covered by insurance policies required to be
maintained by Landlord under this Lease (hereinafter "substantially damaged"),
or (ii) the Premises shall be damaged in whole or in part during the last year
of the Term, or (iii) there shall be damage to the Premises of a character as
cannot reasonably be expected to be repaired within twelve (12) months from the
date of casualty, or (iv) such restoration involves the demolition of or repair
of damage to twenty-five percent (25%) or more of the Premises, or (v)
applicable law requires the demolition of the Building or forbids the rebuilding
of the damaged portion of the Building, or (vi) such restoration requires
repairs in an amount in excess of the insurance proceeds recovered or
recoverable plus the applicable deductible, if any, or (vii) Landlord's
mortgagee shall require that the insurance proceeds from such damage or
destruction be applied against the principal balance due on any mortgage,
Landlord may, at its option, either terminate this Lease or elect to repair the
Premises and Landlord shall notify Tenant as to its election within ninety (90)
days after such fire or casualty. If Landlord elects to terminate this Lease,
the Temi hereof shall end on the date specified in the notice (which shall be
the end of a calendar month and not sooner than thirty (30) days after such
election was made). If Landlord does not elect to terminate this Lease, then
Landlord shall perform such repairs set forth in Section 7.1.3 hereof and Tenant
shall perform such repairs in the Building as set forth in Section 7.1.4 hereof,
and the Term shall continue without interruption and this Lease shall remain in
full force and effect.
 
23

--------------------------------------------------------------------------------


 
If Landlord has not elected to terminate this Lease and if there shall be damage
to the Premises of a character as cannot (in the judgment of Landlord's
engineer) reasonably be expected to be repaired within nine (9) months from the
date of casualty, then Tenant may, at its option, teminate this Lease provided
that Tenant's election shall be made by notice to Landlord within thirty (30)
days of Landlord's delivery of the estimate of Landlord's engineer as to the
time period required for restoration. If Landlord fails to complete such
restoration with such nine (9) month period, then Tenant, at its option, may
terminate this Lease provided that Tenant's election shall be made by notice to
Landlord within thirty (30) days following the expiration of such nine (9) month
period.
 
7.1.3    If Landlord or Tenant does not elect to terminate this Lease as
provided in Section 7.1.2 hereof and if Tenant is not then in default of any of
its obligations under the Lease beyond any applicable cure period provided for
herein, Landlord shall, provided any third party mortgagee of the Building makes
insurance proceeds available for restoration, reconstruct as much of the
Premises as was originally constructed by Landlord (it being understood by
Tenant that Landlord shall not be responsible for any reconstruction of Tenant's
leasehold improvements, which reconstruction is the sole responsibility of
Tenant) to substantially its condition at the time of such damage, but Landlord
shall not be responsible for any delays which may result from any cause beyond
Landlord's reasonable control.
 
7.1.4    If Landlord or Tenant does not elect to terminate this Lease as
provided in Section 7.1.2 hereof; Tenant shall, at its own cost and expense,
repair and restore the Premises in accordance with the provisions of Section
6.1.15 hereof to the extent not required to be repaired by Landlord pursuant to
the provisions of this Section 7.1, including, but not limited to, the repairing
and/or replacement of its merchandise, trade fixtures, furnishings and equipment
in a manner and to at least a condition equal to that prior to its damage or
destruction. Tenant agrees to 'commence the performance of its work when
notified by Landlord that the work to be performed by Tenant can, in accordance
with good construction practices, then be commenced and Tenant shall complete
such work as promptly thereafter as is practicable, but in no event more than 90
days thereafter.
 
7.1.5    All proceeds payable from Landlord's insurance policies with respect to
the Premises shall belong to and shall be payable to Landlord. If Landlord does
not elect to terminate this Lease as provided in Section 7.1.2 hereof, Landlord
shall disburse and apply so much of any insurance recovery as shall be necessary
against the cost to Landlord of restoration and rebuilding of Landlord's work
referred to in Section 7.1.3 hereof, subject to the prior rights of any lessor
under a ground or underlying lease covering the Building and/or the holder of
any mortgage liens against the Building.
 
24

--------------------------------------------------------------------------------


 
7.1.6    In the event that the provisions of Section 7.1.1 or Section 7.1.2
shall become applicable, the Annual Rent and additional rent shall be abated or
reduced equitably during any period during which Tenant may be required to
discontinue all or a portion of its business in the Premises, and such abatement
or reduction shall continue for the period commencing with such destruction or
damage and ending with the completion by Landlord of such work of repair arid/or
reconstruction as Landlord is obligated to do.
 
7.2    EMINENT DOMAIN.
 
If, after the execution and before termination of this Lease, the entire
Premises shall be taken by eminent domain or destroyed by the action of any
public or quasi-public authority, or in the event of conveyance in lieu thereof,
the Term shall cease as of the day possession shall be taken by such authority,
and Tenant shall pay rent up to that date with a pro-rata refund by Landlord of
such rent and additional rent as shall have been paid in advance for a period
subsequent to the date of the taking of possession.
 
If less than twenty-five percent (25%) of the Premises shall be so taken or
conveyed, this Lease shall cease only with respect to the parts so taken or
conveyed, as of the day possession shall be taken, and Tenant shall pay rent up
to that day, with an appropriate refund by Landlord of such rent as may have
been paid in advance for a period subsequent to the date of the taking of
possession, and thereafter the Annual Rent shall be equitably adjusted. Pending
agreement of such rental adjustment, Tenant agrees to pay to Landlord the Annual
Rent and additional rent in effect immediately prior to the taking by eminent
domain. Landlord shall at its expense make all necessary repairs or alterations
so as to constitute the remaining premises a complete architectural unit.
 
If more than twenty-five percent (25%) of the Premises shall be so taken or
conveyed, then the Term shall cease only as respects the part so taken or
conveyed, from the day possession shall be taken, and Tenant shall pay rent to
that date with an appropriate refund by Landlord of such rent as may have been
paid in advance for a period subsequent to the date of the taking of possession,
but Landlord shall have the right to terminate this Lease upon notice to Tenant
in writing within thirty (30) days after such taking of possession. If Landlord
does not elect to terminate the Lease, all of the terms herein provided shall
continue in effect except that the Annual Rent shall be equitably adjusted, and
Landlord shall make all necessary repairs or alterations so as to constitute the
remaining premises a complete architectural unit.
 
All compensation awarded for any such taking or conveyance, whether for the
whole or a part of the Premises, shall be the property of Landlord, whether such
damages shall be awarded as compensation for diminution in the value of the
leasehold or of the fee of or underlying leasehold inferest in the Premises, and
Tenant hereby assigns to Landlord all of Tenant's right, title and interest in
and to any and all such compensation; provided, however, that Tenant shall be
entitled to seek a separate award for Tenant's stock, trade fixtures and
relocation expense.
 
25

--------------------------------------------------------------------------------


 
In the event of any taking of the Premises or any part thereof for temporary use
(i.e., less than nine (9) months), this Lease shall be and remain unaffected
thereby and rent shall not abate.
 
ARTICLE VIII
RIGHTS OF MORTGAGEE
 
8.1    PRIORITY OF LEASE.
 
This Lease is and shall continue to be subject and subordinate to any presently
existing mortgage or deed of trust of record covering the Lot or Building or
both (the "mortgaged premises"). The holder of any such presently existing
mortgage or deed of trust shall have the election to subordinate the same to the
rights and interests of Tenant under this Lease exercisable by filing with the
appropriate recording office a notice of such election, whereupon the Tenant's
rights and interests hereunder shall have priority over such mortgage or deed of
trust.
 
Unless the option provided for in the next following sentence shall be
exercised, this Lease shall be superior to and shall not be subordinate to, any
mortgage, deed of trust or other voluntary lien hereafter placed on the
mortgaged premises. The holder of any such mortgage, deed of trust or other
voluntary lien shall have the option to subordinate this Lease to the same,
provided that such holder enters into an agreement with Tenant by the terms of
which the holder will agree to recognize the rights of Tenant under this Lease
and to accept Tenant as tenant of the Premises under the terms and conditions of
this Lease in the event of acquisition of title by such holder through
foreclosure proceedings or otherwise and Tenant will agree to recognize the
holder of such mortgage as Landlord in such event, which agreement shall be made
to expressly bind and inure to the benefit of the successors and assigns of
Tenant and of the holder and upon anyone purchasing the mortgaged premises at
any foreclosure sale. Any such mortgage to which this Lease shall be
subordinated may contain such  provisions and conditions as the holder
reasonably deems usual or customary.
 
8.2    RIGHTS OF MORTGAGE HOLDERS; LIMITATION OF MORTGAGEE'S LIABILITY.
 
The word "mortgage" as used herein includes mortgages, deeds of trust or other
similar instruments evidencing other voluntary liens or encumbrances, and
modifications, consolidations, extensions, renewals, replacements and
substitutes thereof. The word "holder" shall mean a mortgagee, and any
subsequent holder or holders of a mortgage. Until the holder of a mortgage shall
enter and take possession of the Premises for the purpose of foreclosure, such
holder shall have only such rights of Landlord as are necessary to preserve the
integrity of this Lease as security. Upon entry and taking possession of the
Premises for the purpose of foreclosure, such holder shall have all the rights
of Landlord. Notwithstanding any other provision of this Lease to the contrary,
including without limitation Section 10.4, no such holder of a mortgage shall be
liable, either as mortgagee or as assignee, to perform, or be liable in damages
for failure to perform any of the obligations of Landlord unless and until such
holder shall enter and take possession of the Premises for the purpose of
foreclosure, and such holder shall not in any event be liable to perform or for
failure to perform the obligations of Landlord under Section 3.2. Upon entry for
the purpose of foreclosure, such holder shall be liable to perform all of the
obligations of Landlord (except for the obligations under Section 3.2), subject
to and with the benefit of the provisions of Section 10.4, provided that a
discontinuance of any foreclosure proceeding shall be deemed a conveyance under
said provisions to the owner of the equity of the Premises.
 
26

--------------------------------------------------------------------------------


 
8.3    INTENTIONALLY OMITTED.
 
8.4    NO PREPAYMENT OR MODIFICATION, ETC.
 
Tenant shall not pay Annual Rent, additional rent, or any other charge more than
thirty (30) days prior to the due date thereof. No prepayment of Annual Rent,
additional rent or other charge, no assignment of this Lease and no agreement to
modify so as to reduce the rent, change the Term, or otherwise materially change
the rights of Landlord under this Lease, or to relieve Tenant of any obligations
or liability under this Lease, shall be valid unless consented to in writing by
Landlord's mortgagees of record, if any.
 
8.5    NO RELEASE OR TERMINATION.
 
No act or failure to act on the part of Landlord which would entitle Tenant
under the terms of this Lease, or by law, to be relieved of Tenant's obligations
hereunder or to ter urinate this Lease, shall result in a release or termination
of such obligations or a termination of this Lease unless (i) Tenant shall have
first given written notice of Landlord's act or failure to act to Landlord's
mortgagees of record, if any, specifying the act or failure to act on the part
of Landlord which could or would give basis to Tenant's rights and (ii) such
mortgagees, after receipt of such notice, have failed or refused to correct or
cure the condition complained of within a reasonable time thereafter, but
nothing contained in this Section 8.5 shall be deemed to impose any obligation
on any such mortgagee to correct or cure any such condition. "Reasonable time"
as used above means and includes a reasonable time to obtain possession of the
mortgaged premises, if the mortgagee elects to do so, and a reasonable time to
correct or cure the condition if such condition is determined to exist.
 
8.6    CONTINUING OFFER.
 
The covenants and agreements contained in this Lease with respect to the rights,
powers and benefits of a mortgagee (particularly, without limitation thereby,
the covenants and agreements contained in this Article VIII) constitute a
continuing offer to any person, corporation or other entity, which by accepting
or requiring an assignment of this Lease or by entry or foreclosure assumes the
obligations herein set forth with respect to such mortgagee; such mortgagee is
hereby constituted a party to this Lease as an obligee hereunder to the same
extent as though its name were written hereon as such; and such mortgagee shall
be entitled to enforce such provisions in its own name. Tenant agrees on request
of Landlord to execute and deliver from time to time any agreement which may
reasonably be deemed necessary to implement the provisions of this Article VIII.

27

--------------------------------------------------------------------------------


 
ARTICLE IX
DEFAULT
 
9.1    EVENTS OF DEFAULT.
 
If any default by Tenant continues, in case of Annual Rent, additional rent or
any other monetary obligation to Landlord for more than five (5) days after
notice that the same is due (provided that no notice shall thereafter be
required if Tenant defaults in any monetary obligation twice in any twelve (12)
month period), or if Tenant fails to provide an estoppel certificate in
accordance with Section 10.10 hereof, or if any default by Tenant continues in
any other case for more than thirty (30) days after notice and such additional
time, if any, as is reasonably necessary to cure the default if the default is
of such a nature that it cannot reasonably be cured in thirty (30) days and
Tenant promptly commences to cure such default and diligently pursues such cure
without interruption to completion; or if Tenant becomes insolvent, fails to pay
its debts as they fall due, files a petition under any chapter of the U.S.
Bankruptcy Code, 11 U.S.C. 101 et seq., as it may be amended (or any similar
petition under any insolvency law of any jurisdiction), or if such petition is
filed against Tenant; or if Tenant proposes any dissolution, liquidation,
composition, financial reorganization or recapitalization with creditors, makes
an assignment or trust mortgage for benefit of creditors, or if a receiver,
trustee, custodian or similar agent is appointed or takes possession with
respect to any property of Tenant; or if the leasehold hereby created is taken
on execution or other process of law in any action against Tenant; then, and in
any such case, Landlord and the agents and servants of Landlord may, in addition
to and not in derogation of any remedies for any preceding breach of covenant,
immediately or at any time thereafter while such default continues and without
further notice, at Landlord's election, do any one or more of the following: (1)
give Tenant written notice stating that the Lease is terminated, effective upon
the giving of such notice or upon a date stated in such notice, as Landlord may
elect, in which event the Lease shall be irrevocably extinguished and terminated
as stated in such notice without any further action, or (2) with or without
process of law, in a lawful manner enter and repossess the Premises as of
Landlord's former estate, and expel Tenant and those claiming through or under
Tenant, and remove its and their effects, without being guilty of trespass, in
which event the Lease shall be irrevocably extinguished and terminated at the
time of such entry, or (3) pursue any other rights or remedies permitted by law.
Any such termination of the Lease shall be without prejudice to any remedies
which might otherwise be used for arrears of rent or prior breach of covenant,
and in the event of such termination Tenant shall remain liable under this Lease
as hereinafter provided. Tenant hereby waives all statutory rights (including,
without limitation, rights of redemption, if any) to the extent such rights may
be lawfully waived, and Landlord, without notice to Tenant, may store Tenant's
effects and those of any person claiming through or under Tenant at the expense
and risk of Tenant and, if Landlord so elects, may sell such effects at public
auction or private sale and apply the net proceeds to the payment of all sums
due to Landlord from Tenant, if any, and pay over the balance, if any, to
Tenant.
 
28

--------------------------------------------------------------------------------


 
9.2    TENANT'S OBLIGATIONS AFTER TERMINATION.
 
In the event that this Lease is terminated under any of the provisions contained
in Section 9.1 or shall be otherwise terminated for breach of any obligation of
Tenant, Tenant covenants to pay forthwith to Landlord, as compensation,
discounted to present value, the excess of the total rent reserved for the
residue of the Teiiii over the rental value of the Premises for said residue of
the Term. In calculating the rent reserved, there shall be included, in addition
to the Annual Rent and all additional rent, the value of all other consideration
agreed to be paid or performed by Tenant for said residue. Tenant further
covenants as an additional and cumulative obligation after any such ending to
pay punctually to Landlord all the sums and perform all the obligations which
Tenant covenants in this Lease to pay and to perform in the same manner and to
the same extent and at the same time as if this Lease had not been terminated.
In calculating the amounts to be paid by Tenant under the next foregoing
covenant, Tenant shall be credited with any amount paid to Landlord as
compensation as provided in the first sentence of this Section 9.2 and also with
the net proceeds of any rents obtained by Landlord by reletting the Premises,
after deducting all Landlord's expenses in connection with such reletting,
including, without implied limitation, all repossession costs, brokerage
commissions, fees for legal services and expenses of preparing the Premises for
such reletting, it being agreed by Tenant that Landlord may (i) relet the
Premises or any part or parts thereof for a term or terms which may at
Landlord's option be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Teiin and may grant such
concessions and free rent as Landlord in its sole judgment considers advisable
or necessary to relet the same and (ii) make such alterations, repairs and
decorations in the Premises as Landlord in its sole judgment considers advisable
or necessary to relet the same, and no action of Landlord in accordance with the
foregoing or failure to relet or to collect rent under reletting shall operate
or be construed to release or reduce Tenant's liability as aforesaid.
 
So long as at least twelve (12) months of the Telin remain unexpired at the time
of such termination, in lieu of any other damages or indemnity and in lieu of
full recovery by Landlord of all sums payable under all the foregoing provisions
of this Section 9.2, Landlord may by written notice to Tenant, at any time after
this Lease is terminated under any of the provisions contained in Section 9.1,
or is otherwise terminated for breach of any obligation of Tenant and before
such full recovery, elect to recover and Tenant shall thereupon pay, as
liquidated damages, an amount equal to the aggregate of the Annual Rent and
additional rent accrued under Article IV in the 12 months ended next prior to
such termination plus the amount of Annual Rent and additional rent of any kind
accrued and unpaid at the time of termination and less the amount of any
recovery by Landlord under the foregoing provisions of this Section 9.2 up to
the time of payment of such liquidated damages.
 
Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.
 
29

--------------------------------------------------------------------------------


 
ARTICLE X
MISCELLANEOUS
 
10.1    NOTICE OF LEASE.
 
Upon request of either party, both parties shall execute and deliver, after the
Term begins, a notice of this Lease in form appropriate for recording or
registration, and if this Lease is terminated before the Term expires, an
instrument in such form acknowledging the date of termination.
 
10.2    (Intentionally Omitted)
 
10.3    NOTICES FROM ONE PARTY TO THE OTHER,
 
All notices required or permitted hereunder shall be in writing and addressed,
if to the Tenant, at Tenant's Address or such other address as Tenant shall have
last designated by notice in writing to Landlord and, if to Landlord, at
Landlord's Address or such other address as Landlord shall have last designated
by notice in writing to Tenant. Any notice shall have been deemed duly given if
mailed to such address postage prepaid, registered or certified mail, return
receipt requested, when deposited with the U.S. Postal Service, or if delivered
to such address by hand, when so delivered.
 
10.4    BIND AND INURE.
 
The obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Landlord named herein and each
successive owner of the Premises shall be liable only for the obligations
accruing during the period of its ownership. The obligations of Landlord shall
be binding upon the assets of Landlord which comprise the Building and the Lot
but not upon other assets of Landlord. No individual partner, member, trustee,
stockholder, officer, director, employee or beneficiary of Landlord shall be
personally liable under this Lease and Tenant shall look solely to Landlord's
interest in the Building and the Lot in pursuit of its remedies upon an event of
default hereunder, and the general assets of the individual partners, trustees,
stockholders, officers, employees or beneficiaries of Landlord shall not be
subject to levy, execution or other enforcement procedure for the satisfaction
of the remedies of Tenant.
 
10.5    NO SURRENDER.
 
The delivery of keys to any employee of Landlord or to Landlord's agent or any
employee thereof shall not operate as a termination of this Lease or a surrender
of the Premises.
 
30

--------------------------------------------------------------------------------


 
10.6    NO WAIVER, ETC.
 
The failure of Landlord to seek redress for violation of, or to insist upon the
strict performance of any covenant or condition of this Lease or any of the
Rules and Regulations referred to in Section 6.1.4, whether heretofore or
hereafter adopted by Landlord, shall not be deemed a waiver of such violation
nor prevent a subsequent act, which would have originally constituted a
violation, from having all the force and effect of an original violation, nor
shall the failure of Landlord to enforce any of said Rules and Regulations
against any other tenant in the Building be deemed a waiver of any such Rules or
Regulations. The receipt by Landlord of Annual Rent or additional rent with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach by Landlord, unless such waiver be in writing and signed
by Landlord. No consent or waiver, express or implied, by Landlord to or of any
breach of any agreement or duty shall be construed as a waiver or consent to or
of any other breach of the same or any other agreement or duty.
 
10.7    NO ACCORD AND SATISFACTION.
 
No acceptance by Landlord of a lesser sum than the Annual Rent and additional
rent then due shall be deemed to be other than on account of the earliest
installment of such rent due, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed as
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord's right to recover the balance of such installment or
pursue any other remedy in this Lease provided.
 
10.8    CUMULATIVE REMEDIES.
 
The specific remedies to which Landlord may resort under the terms of this Lease
are cumulative and are not intended to be exclusive of any other remedies or
means of redress to which it may be lawfully entitled in case of any breach or
threatened breach by Tenant of any provisions of this Lease. In addition to the
other remedies provided in this Lease, Landlord shall be entitled to the
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease or to a decree
compelling specific performance of any such covenants, conditions or provisions.
 
10.9    LANDLORD'S RIGHT TO CURE.
 
If Tenant shall at any time default in the performance of any obligation under
this Lease beyond applicable notice and cure periods (provided that no notice or
cure period need be provided in the event of an emergency), Landlord shall have
the right, but shall not be obligated, to enter upon the Premises and to perform
such obligation, notwithstanding the fact that no specific provision for such
substituted performance by Landlord is made in this Lease with respect to such
default. In performing such obligation, Landlord may make any payment of money
or perform any other act. All sums so paid by Landlord (together with interest
at the rate of 4% per annum in excess of the then prime commercial rate of
interest being charged by the three largest national banks in Boston,
Massachusetts) and all necessary out-of-pocket costs and expenses in connection
with the performance of any such act by Landlord, shall be deemed to be
additional rent under this Lease and shall be payable to Landlord immediately
within five (5) days following written demand therefor. Landlord may exercise
the foregoing rights without waiving any other of its rights or releasing Tenant
from any of its obligations under this Lease.
 
31

--------------------------------------------------------------------------------


 
10.10    ESTOPPEL CERTIFICATE.
 
Tenant and Landlord agree, from time to time, upon not less than 15 days' prior
written request, to execute, acknowledge and deliver to the other a statement in
writing certifying that this Lease is unmodified and in full force and effect;
that Tenant has no defenses, offsets or counterclaims against its obligations to
pay the Annual Rent and additional rent and to perform its other covenants under
this Lease; that there are no uncured defaults of Landlord or Tenant under this
Lease (or, if there have been modifications, that this Lease is in full force
and effect as modified and stating the modifications, and, if there are any
defenses, offsets, counterclaims, or defaults, setting them forth in reasonable
detail); and the dates to which the Annual Rent, additional rent and other
charges have been paid. Any such statement delivered pursuant to this Section
10.10 shall be in a foifli reasonably acceptable to and may be relied upon by
any prospective purchaser or mortgagee of premises which include the Premises or
any prospective assignee of any such mortgagee, or any prospective assignee,
purchaser or lender of Tenant.
 
10.11    WAIVER OF SUBROGATION.
 
Any insurance carried by either party with respect to the Premises and property
therein or occurrences thereon shall include a clause or endorsement denying to
the insurer rights of subrogation against the other party to the extent rights
have been waived by the insured prior to occurrences of injury or loss. Each
party, notwithstanding any provisions of this Lease to the contrary, hereby
waives any rights of recovery against the other for injury or loss due to
hazards covered by insurance containing such clause or endorsement to the extent
of the insurance coverages required to be maintained hereunder.
 
10.12    ACTS OF GOD.
 
In any case where either party hereto is required to do any act, delays caused
by or resulting from Acts of God, war, civil commotion, fire, flood or other
casualty, labor difficulties, shortages of labor, materials or equipment,
government regulations, unusually severe weather, or other causes beyond such
party's reasonable control shall not be counted in deteimining the time during
which work shall be completed, whether such time be designated by a fixed date,
a fixed time or a "reasonable time," and such time shall be deemed to be
extended by the period of such delay.
 
10.13    BROKERAGE.
 
Tenant and Landlord represent and warrant that they dealt with no brokers in
connection with this transaction other than the Broker and agree to defend, with
counsel approved by the other, indemnify and save the other harmless from and
against any and all cost, expense or liability for any compensation, commissions
or charges claimed by a broker or agent, other than the Broker in connection
with this Lease. Landlord hereby agrees to pay the brokerage fees to the Broker
in connection with the execution and delivery of this Lease.
 
32

--------------------------------------------------------------------------------


 
10.14    SUBMISSION NOT AN OFFER.
 
The submission of a draft of this Lease or a summary of some or all of its
provisions does not constitute an offer to lease or demise the Premises, it
being understood and agreed that neither Landlord nor Tenant shall be legally
bound with respect to the leasing of the Premises unless and until this Lease
has been executed by both Landlord and Tenant and a fully executed copy has been
delivered to each of them.
 
10.15    APPLICABLE LAW AND CONSTRUCTION.
 
This Lease shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts. If any term, covenant, condition or provision of
this Lease or the application thereof to any person or circumstances shall be
declared invalid or unenforceable by the final ruling of a court of competent
jurisdiction having final review, the remaining terms, covenants, conditions and
provisions of this Lease and their application to persons or circumstances shall
not be affected thereby and shall continue to be enforced and recognized as
valid agreements of the parties, and in the place of such invalid or
unenforceable provision, there shall be substituted a like, but valid and
enforceable provision which comports to the findings of the aforesaid court and
most nearly accomplishes the original intention of the parties.
 
There are no oral or written agreements between Landlord and Tenant affecting
this Lease. This Lease may be amended, and the provisions hereof may be waived
or modified, only by instruments in writing executed by Landlord and Tenant.
 
The titles of the several Articles and Sections contained herein are for
convenience only and shall not be considered in construing this Lease.
 
Unless repugnant to the context, the words "Landlord" and "Tenant" appearing in
this Lease shall be construed to mean those named above and their respective
heirs, executors, administrators, successors and assigns, and those claiming
through or under them respectively. If there be more than one tenant, the
obligations imposed by this Lease upon Tenant shall be joint and several.
 
10.16    AUTHORITY OF TENANT.
 
Tenant represents and warrants to Landlord (which representations and warranties
shall survive the delivery of this Lease) that: (a) Tenant (i) is duly
organized, validly existing and in good standing under the laws of its state of
incorporation, (ii) has the corporate power and authority to carry on businesses
now being conducted and is qualified to do business in every jurisdiction where
such qualification is necessary and (iii) has the corporate power to execute and
deliver and perform its obligations under this Lease and (b) the execution,
delivery and performance by Tenant of its obligations under this Lease have been
duly authorized and will not violate any provision of law, any order of any
court or other agency of government, the corporate charter or by-laws of the
Tenant or any indenture, agreement or other instrument to which it is a party or
by which it is bound.

 
33

--------------------------------------------------------------------------------


 
ARTICLE XI
SECURITY DEPOSIT
 
Simultaneously with Tenant's delivery of the executed Lease to Landlord, Tenant
will deliver to Landlord the Security Deposit in the form of cash or a letter of
credit in the amount of the Security Deposit and in conformity with the
provisions set forth below (the "Letter of Credit"), which Security Deposit
shall be held by Landlord, as security, without interest, for and during the
Term, and which Security Deposit shall be returned to Tenant at the termination
of this Lease, provided there exists no default of Tenant under the provisions
of this Lease. If a Letter of Credit is provided as the Security Deposit, the
Letter of Credit shall be an irrevocable and unconditional standby documentary
letter of credit in the amount of the Security Deposit issued by a institution
satisfactory to Landlord in its reasonable discretion, naming Landlord, its
successors and assigns as the beneficiary, assignable to a successor or assignee
at no cost to Landlord or such successor or assignee, expiring no less than one
(1) year from the Term Commencement Date and renewing automatically each year
(or at the end of the applicable tem' thereof) unless the issuing bank has given
Landlord notice at least forty-five (45) days prior to the expiration that the
same will not be renewed, and otherwise in form and substance reasonably
acceptable to Landlord. Landlord shall be permitted to draw upon the Letter of
Credit in the event of (i) default by Tenant in any of its obligations hereunder
after the giving of any required notice and the expiration of any applicable
cure period, in which event Landlord may draw upon all or a portion of the
Letter of Credit and apply the proceeds as described below, or (ii) failure by
Tenant to provide to Landlord a replacement or substitute Letter of Credit in
the amount of Security Deposit, and otherwise subject to the conditions set
forth above, no less than thirty (30) days prior to the expiration date of the
Letter of Credit then held by Landlord, in which event Landlord may draw upon
all of the Letter of Credit and use the same to satisfy any unfulfilled
obligation of Tenant under the Lease, without any obligation to segregate such
funds or to account for them to Tenant, Tenant acknowledging that in such
circumstance it shall have no right whatsoever to such proceeds. Such failure to
provide a replacement or substitute Letter of Credit to Landlord no less than
thirty (30) days prior to the expiration date of the Letter of Credit then held
by Landlord shall be an event of default hereunder.
 
The Security Deposit is being delivered by Tenant to Landlord as security for
the faithful performance and observance by Tenant of the terms, provisions and
conditions of this Lease. It is understood and agreed that if any default by
Tenant occurs hereunder and continues after the giving of any required notice
and the expiration of any applicable cure period, Landlord may use, apply or
retain the whole or any part of the Security Deposit so deposited to the extent
required to cure such default or for payment of any sum as to which Tenant is in
such default, if any, or for any sum which Landlord may expend or may be
required to expend by reason of any such default by Tenant hereunder, if any. It
is agreed that Landlord shall always have the right to apply the Security
Deposit or any part thereof, as aforesaid, without prejudice to any other remedy
or remedies which Landlord may have, or Landlord may pursue any other such
remedy or remedies in lieu of applying the Security Deposit. If all or any part
of the Security Deposit is applied to an obligation of Tenant hereunder, Tenant
shall immediately upon request by Landlord restore the Security Deposit to its
original amount. Tenant shall not have the right to call upon Landlord to apply
all or any part of the Security Deposit to cure any default or fulfill any
obligation of Tenant, but such use shall be solely in the discretion of
Landlord. Upon any conveyance by Landlord of its interest under this Lease, the
Security Deposit may be delivered by Landlord to Landlord's grantee or
transferee. Upon any delivery, Tenant hereby releases Landlord herein named of
any and all liability with respect to such Security Deposit and agrees to look
solely to such grantee or transferee. It is further understood that this
provision shall also apply to subsequent grantees and transferees.
 
34

--------------------------------------------------------------------------------


 
EXECUTED as a sealed instrument in two or more counterparts on the day and year
first above written.
 

 
LANDLORD:
 
CAMBRIDGEPARK 125 REALTY CORPORATION
 
By: /s/ Edward Hennessey
         EDWARD HENNESSEY          VICE PRESIDENT          
TENANT:
 
INNOVATIVE DRUG DELIVERY SYSTEMS, INC.
      By: /s/ Fred Mermelstein          Name: Fred Mermelstein  
       Title: CEO & President
       Hereunto duly authorized

 
35

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Description of Lot
 
125 CambridgePark Drive
 
A certain parcel of land in Cambridge, Middlesex, Massachusetts as shown on a
plan entitled "Plan of Land Cambridge, Massachusetts" dated December 19, 1981,
prepared by Harry A. Feldman, Inc. and recorded with the Middlesex South
Registry of Deeds as Plan No.560 of 1983 more particularly bounded and described
as follows:
 
Beginning at a point on the northerly sideline of CambridgePark Drive, said
point is the southwesterly corner of the land of the Genetics Institute and is
located N76 degrees 30' -41"W a distance of 16.53 feet from a point of curvature
on the northerly sideline of said CambridgePark Drive;
 
Thence running N76 degrees- 30'-41" W along the northerly sideline of
CambridgePark Drive a distance of 300.00 feet;
 
Thence turning and running N13 degrees- 29'-19"E a distance of 303.49 feet;
 
Thence turning and running easterly by a curved line to the left of radius
2234.49 feet a distance of 23.42 feet;
 
Thence turning and running N13 degrees 29'-19"E a distance of 13.86 feet;
 
Thence turning and running westerly by a curved line to the right of radius
2904.43 feet a distance of 23.42 feet;
 
Thence turning and running N13 degrees— 29'-19"E a distance of 41.44 feet;
 
Thence turning and running northeasterly by a curved line to the left of radius
2864.93 feet a distance of 399.78 feet;
 
Thence turning and running S13 degrees- 29'-19"W a distance of 43.74 feet;
 
Thence turning and running southwesterly by a curved line to the right of a
radius 2904.43 a distance of 78.34 feet to a concrete bound;
 
Thence turning and running S13 degrees- 29'-19"W a distance of 429.91 feet to
the point of beginning;
 
Containing an area of 126,595 square feet for 2.906 acres.
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Plan Showing Premises
 
 
 
(Exhibit follows this page)
 

--------------------------------------------------------------------------------


 
 
[layoutb.jpg]

--------------------------------------------------------------------------------


 
EXHIBIT C
 
Landlord's Work
 
At Landlord's sole cost and expense, Landlord shall repaint all painted areas in
the Premises and install carpet using Building Standard materials previously
approved by Tenant. In addition, as shown on Exhibit C-1 attached hereto,
Landlord's Work shall include configuring the Premises to include three (3) new
office for a total of five (5) offices, a conference room and a kitchenette
containing a sink within the kitchenette with a drain and running water. The
cost of the sink shall not exceed $5,000.
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
Plan Showing Landlord's Work
 
 
 
(Exhibit follows this page)
 

--------------------------------------------------------------------------------


 
[layout.jpg]

--------------------------------------------------------------------------------


 
EXHIBIT D
 
Landlord's Services
 
 

I. CLEANING             A. General               1.
All cleaning work will be performed between 8 a.m. and 12 midnight, Monday
through Friday, unless otherwise necessary for stripping, waxing, etc.
              2.
Abnormal waste removal (e.g., computer installation paper, bulk packaging, wood
or cardboard crates, refuse from cafeteria operation, etc.) shall be Tenant's
responsibility.
            B. Daily Operations (5 times per week)               1. Tenant Areas
                a.
Empty and clean all waste receptacles; wash receptacles as necessary.
      b.
Vacuum all rugs and carpeted areas.
      c.
Empty, damp-wipe and dry all ashtrays.
              2. Lavatories                 a. Sweep and wash floors with
disinfectant.       b. Wash both sides of toilet seats with disinfectant.      
c. Wash all mirrors, basins, bowls, urinals.       d. Spot clean toilet
partitions.       e. Empty and disinfect sanitary napkin disposal receptacles.  
    f. Refill toilet tissue, towel, soap, and sanitary napkin dispensers.      
        3. Public Areas                 a. Wipe down entrance doors and clean
glass (interior and exterior).       b. Vacuum elevator carpets and wipe down
doors and walls.       c. Clean water coolers.             C. Operations as
Needed (but not less than every other day               1. Tenant and Public
Areas                 a. Buff all resilient floor areas.             D. Weekly
Operations               1. Tenant Areas, Lavatories, Public Areas

 

--------------------------------------------------------------------------------


 

      a.
Hand-dust and wipe clean all horizontal surfaces with treated cloths to include
furniture, office equipment, window sills, door ledges, chair rails, baseboards,
convector tops, etc., within noinial reach.
      b.
Remove finger marks from private entrance doors, light switches, and doorways.
      c. Sweep all stairways.             E. Monthly Operations               1.
Tenant and Public Areas                 a. Thoroughly vacuum seat cushions on
chairs, sofas, etc.       b. Vacuum and dust grillwork.               2.
Lavatories                 a. Wash down interior walls and toilet partitions.  
          F. As Required and Weather Permitting               1. Entire Building
                a. Clean inside of all windows.       b. Clean outside of all
windows.             G. YEARLY               1.
Public Areas
                a. Strip and wax all resilient tile floor areas.           II.
HEATING, VENTILATING, AND AIR CONDITIONING               1. Heating,
ventilating, and air conditioning as required to provide reasonably comfortable
temperatures for normal business day occupancy (excepting holidays); Monday
through Friday from 8:00 a.m. to 6:00 p.m. and Saturday from 8:00 a.m. to 1:00
p.m.               2.
Maintenance of any additional or special air conditioning equipment and  the
associated operating cost will be at Tenant's expense, which is currently
estimated at $55 per hour.
          III. WATER                
Hot water for lavatory purposes and cold water for drinking, lavatory and toilet
purposes, and cold water for Tenant's kitchen and Tenant's hot water heater
(Tenant is to supply hot water heater).

 
D-2

--------------------------------------------------------------------------------


 

IV. ELEVATORS (if Building is Elevatored)                 Elevators for the use
of all tenants and the general public for access to and from all floors of the
Building. Programming of elevators (including, but not limited to, service
elevators) shall be as Landlord from time to time determines best for the
Building as a whole.           V. RELAIVIPING OF LIGHT FIXTURES                
Tenant will reimburse Landlord for the cost of lamps, ballasts and starters and
the cost of replacing same within the Premises.         VI. CAFETERIA AND
VENDING INSTALLATIONS           1. Any space to be used primarily for lunchroom
or cafeteria operation shall be Tenant's responsibility to keep clean and
sanitary, it being understood that Landlord's approval of such use must be first
obtained in writing.           2. Vending machines or refreshment service
installations by Tenant must be approved by Landlord in writing and shall be
restricted in use to employees and business callers. All cleaning necessitated
by such installations shall be at Tenant's expense.         VII. ELECTRICITY    
      A.
Landlord, at Landlord's expense, shall furnish electrical energy required for
lighting, electrical facilities, equipment, machinery, fixtures, and appliances
used in or for the benefit of the Premises, in accordance with the provisions of
the Lease of which this Exhibit is part.
          B.
Tenant shall not, without prior written notice to Landlord in each instance,
connect to the Building electric distribution system any fixtures, appliances or
equipment other than normal office machines such as personal computers, desk-top
calculators and typewriters, or any fixtures, appliances or equipment which
Tenant on a regular basis operates beyond normal building operating hours. In
the event of any such connection, Tenant agrees to an increase in the BASE
ANNUAL ELECTRICITY CHARGE which will reflect the cost to Landlord of the
additional electrical service to be furnished by Landlord, such increase to be
effective as of the date of any such installation. If Landlord and Tenant cannot
agree thereon, such amount shall be conclusively determined by a reputable
independent electrical engineer or consulting fiiiii to be selected by Landlord
and paid equally by both parties, and the cost to Landlord will be included in
Landlord's Operating Costs provided in Section 4.2 hereof.
        C.
Tenant's use of electrical energy in the Premises shall not at any time exceed
the capacity of any of the electrical conductors or equipment in or otherwise
serving the Premises. In order to insure that such capacity is not exceeded and
to avert possible adverse effect upon the Building electric service, Tenant
shall not, without prior written notice to Landlord in each instance, connect to
the Building electric distribution system any fixtures, appliances or equipment
which operate on a voltage in excess of 120 volts nominal or make any alteration
or addition to the electric system of the Premises. Unless Landlord shall
reasonably object to the connection of any such fixtures, appliances or
equipment, all additional risers or other equipment required therefor shall be
provided by Landlord, and the cost thereof shall be paid by Tenant upon
Landlord's demand. In the event of any such connection, Tenant agrees to an
increase in the BASE ANNUAL ELECTRICITY CHARGE such increase to be effective as
of the date of any such connection. If Landlord and Tenant cannot agree thereon,
such amount shall be conclusively determined by a reputable independent
electrical engineer or consulting firm to be selected by Landlord and paid
equally by both parties, and the cost to Landlord will be included in Landlord's
Operating Costs provided in Section 4.2 hereof.

 
D-3

--------------------------------------------------------------------------------


 

  D.
If at any time after the date of this Lease, the rates at which Landlord
purchases electrical energy from the public utility supplying electric service
to the Building, or any charges incurred or taxes payable by Landlord in
connection therewith, shall be increased or decreased, the BASE ANNUAL
ELECTRICITY CHARGE shall be increased or decreased, as the case may be, by an
amount equal to the estimated increase or decrease, as the case may be, in
Landlord's cost of furnishing the electricity referred to in Paragraph A above
as a result of such increase or decrease in rates, charges, or taxes. If
Landlord and Tenant cannot agree thereon, such amount shall be conclusively
determined by a reputable independent electrical engineer or consulting firm to
be selected by Landlord and paid equally by both parties, and the cost to
Landlord will be included in Landlord's Operating Costs as provided in Section
4.2 hereof. Any such increase or decrease shall be effective as of the date of
the increase or decrease in such rate, charge or taxes.
        E.
Landlord may, at any time, elect to discontinue the furnishing of electrical
energy. In the event of any such election by Landlord: (1) Landlord agrees to
give reasonable advance notice of any such discontinuance to Tenant; (2)
Landlord agrees to permit Tenant to receive electrical service directly from the
public utility supplying service to the Building and to permit the existing
feeders, risers, wiring and other electrical facilities serving the Premises to
be used by Tenant and/or such public utility for such purpose to the extent they
are suitable and safely capable; (3) Landlord agrees to pay such charges and
costs, if any, as such public utility may impose in connection with the
installation of Tenant's meters and to make or, at such public utility's
election, to pay for such other installations as such public utility may
require, as a condition of providing comparable electrical service to Tenant;
and (4) Tenant shall thereafter pay, directly to the utility furnishing the
same, all charges for electrical services to the Premises.

 
D-4

--------------------------------------------------------------------------------


 
EXHIBIT E
 
Rules and Regulations
 
The following rules and regulations have been formulated for the safety and
well-being of all tenants of the Building and to insure compliance with
governmental and other requirements. Strict adherence to these rules and
regulations is necessary to guarantee that each and every tenant will enjoy a
safe and undisturbed occupancy of its premises in the Building. Any continuing
violation of these rules and regulations by Tenant shall constitute a default by
Tenant under the Lease.
 
Landlord may, upon request of any tenant, waive the compliance by such tenant of
any of the following rules and regulations, provided that (i) no waiver shall be
effective unless signed by Landlord's authorized agent, (ii) any such waiver
shall not relieve such tenant from the obligation to comply with such rule or
regulation in the future unless otherwise agreed to by Landlord, (iii) no waiver
granted to any tenant shall relieve any other tenant from the obligation of
complying with these rules and regulations, unless such other tenant has
received a similar written waiver from the Landlord, and (iv) any such waiver
shall not relieve Tenant from any liability to Landlord for any loss or damage
occasioned as a result of Tenant's failure to comply with any rule or regulation
 

  1. The entrances, lobbies, passages, corridors, elevators, halls, courts,
sidewalks, vestibules, and stairways shall not be encumbered or obstructed by
Tenant, Tenant's agents, servants, employees, licensees or visitors or used by
them for any purposes other than ingress or egress to and from the Premises.
Landlord shall have the right to control and operate portions of the Building
and the facilities furnished for common use of the tenants in such manner as
Landlord deems best for the benefit of the tenants generally.         2.
The moving in or out of all safes, freight, furniture, or bulky matter of any
description shall take place during the hours which Landlord may determine from
time to time. Landlord reserves the right to inspect all freight and bulky
matter to be brought into the Building and to exclude from the Building all
freight and bulky matter which violates any of these Rules and Regulations or
the Lease of which these Rules, and Regulations are a part. Landlord reserves
the right to have Landlord's structural engineer review Tenant's floor loads on
the Premises at Tenant's expense.
        3.
Tenant, or the employees, agents, servants, visitors or licensees of Tenant
shall not at any time place waste or discard any rubbish, paper, articles, or
objects of any kind whatsoever outside the doors of the Premises or in the
corridors or passageways of the Building. No animals or birds (other than fish
in a fish tank) shall be brought or kept in or about the Building. Bicycles
shall not be permitted in the Building.
        4.
Tenant shall not place objects against glass partitions or doors or windows
or adjacent to any common space which would be unsightly from the Building
corridors or from the exterior of the Building and will promptly remove the same
upon notice from Landlord.

 

--------------------------------------------------------------------------------


 

  5.
Tenant shall not make noises, cause disturbances, create vibrations, odors
(other than ordinarily acceptable tenant kitchen odors in the building) or
noxious fumes or use or operate any electric or electrical devices or other
devices that emit sound waves or are dangerous to other tenants and occupants of
the Building or that would interfere with the operation of any device or
equipment or radio or television broadcasting or reception from or within the
Building or elsewhere, or with the operation of roads or highways in the
vicinity of the Building, and shall not place or install any projections,
antennae, aerials, or similar devices inside or outside of the Premises, without
the prior written approval of Landlord.
        6.
Tenant may not (without Landlord's approval therefor, which approval will be
signified on Tenant's Plans submitted pursuant to the Lease) and Tenant shall
not permit or suffer anyone to: (a) cook in the Premises except as accessory to
the use of a coffee room/kitchenette containing a microwave oven; (b) place
vending or dispensing machines of any kind in or about the Premises; (c) at any
time sell, purchase or give away, or permit the sale, purchase, or gift of food
in any form.
        7.
Tenant shall not: (a) use the Premises for lodging, manufacturing or for any
immoral or illegal purposes; (b) use the Premises to engage in the manufacture
or sale of, or permit the use of spirituous, fermented, intoxicating or
alcoholic beverages on the Premises; (c) use the Premises to engage in the
manufacture or sale of, or permit the use of, any illegal drugs on the Premises.
        8.
No awning or other projections (including antennae) shall be attached to the
outside walls or windows. No curtains, blinds, shades, screens or signs other
than those furnished by Landlord shall be attached to, hung in, or used in
connection with any window or door of the Premises without prior written consent
of Landlord.
        9.
No signs, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside or inside of the
Premises if visible from outside of the Premises. Interior signs on doors shall
be painted or affixed for Tenant by Landlord or by sign painters first approved
by Landlord at the expense of Tenant and shall be of a size, color and style
acceptable to Landlord.
        10.
Tenant shall not use the name of the Building or use pictures or illustrations
of the Building in advertising or other publicity without prior written consent
of Landlord. Landlord shall have the right to prohibit any advertising by Tenant
which, in Landlord's opinion, tends to impair the reputation of the Building or
its desirability for offices, and upon written notice from Landlord, Tenant will
refrain from or discontinue such advertising.

 
E-2

--------------------------------------------------------------------------------


 

  11.
Door keys for doors in the Premises will be furnished at the Commencement of the
Lease by Landlord. Tenant shall not affix additional locks on doors and shall
purchase duplicate keys only from Landlord and will provide to Landlord the
means of opening of safes, cabinets, or vaults left on the Premises. In the
event of the loss of any keys so furnished by Landlord, Tenant shall pay to
Landlord the cost thereof. Each tenant shall, upon the terniination of its
tenancy, restore to Landlord all keys of offices, storage and toilet rooms
either furnished to, or otherwise procured by, such tenant.
        12.
Tenant shall cooperate and participate in all security programs affecting the
Building.
        13.
Tenant assumes full responsibility for protecting its space from theft, robbery
and pilferage, which includes keeping doors locked and other means of entry to
the Premises closed and secured.
        14.
Tenant shall not make any room-to-room canvass to solicit business from other
tenants in the Building, and shall not exhibit, sell or offer to sell, use, rent
or exchange any item or services in or from the Premises unless ordinarily
embraced within Tenant's use of the Premises as specified in its Lease.
Canvassing, soliciting and peddling in the Building are prohibited and Tenant
shall cooperate to prevent the same. Peddlers, solicitors and beggars shall be
reported to the Management Office.
        15.
Tenant shall not mark, paint, drill into, or in any way deface any part of the
Building or Premises. No boring, driving of nails or screws (except for picture
hanging, etc.), cutting or stringing of wires shall be permitted, except with
the prior written consent of Landlord, and as Landlord may direct. Tenant shall
not construct, maintain, use or operate within their respective premises any
electrical device, wiring or apparatus in connection with a loud speaker system
or other sound system, except as reasonably required as part of a communication
system approved in writing by Landlord, prior to the installation thereof.
Tenant shall not install any resilient tile or similar floor covering in the
Premises except with the prior written approval of Landlord. The use of cement
or other similar adhesive material is expressly prohibited.
        16.
Tenant shall not waste electricity or water and agrees to cooperate fully with
Landlord to assure the most effective operation of the Building's heating and
air conditioning and shall refrain from attempting to adjust controls. Tenant
shall keep corridor doors closed except when being used for access.
        17.
The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damage resulting
from misuse of said fixtures shall be borne by the tenant who, or whose servant,
employees, agents, licensees, invitees, customers or guests shall have caused
the same.

 
E-3

--------------------------------------------------------------------------------


 

  18.
Building employees shall not be required to perform, and shall not be
requested by any tenant or occupant to perform, any work outside of their
regular duties, unless under specific instructions from the office of the
Managing Agent of the Building. The requirements of tenants will be attended to
only upon application to Landlord, and any special requirements shall be billed
to Tenant (and paid when the next installment of rent is due) in accordance with
the schedule of charges maintained by Landlord from time to time or at such
charge as is agreed upon in advance by Landlord and Tenant.
        19.
Tenant may request heating and/or air conditioning during other periods in
addition to normal working hours by submitting its request in writing to the
office of the Managing Agent of the Building no later than 2:00 p.m. the
preceding work day (Monday through Friday) on forms available from the office of
the Managing Agent. The request shall clearly state the start and stop hours of
the "off-hour" service. Tenant shall submit to the Building Manager a list of
personnel authorized to make such request. The Tenant shall be charged for such
operation in the form of additional rent; such charges are to be detelinined by
the Managing Agent and shall be fair and reasonable and reflect the additional
operating costs involved.
        20.
Tenant covenants and agrees that its use of the Premises shall not cause a
discharge of more than the gallonage per foot of Premises Design Floor Area per
day of sanitary (non-industrial) sewage allowed under the sewage discharge
permit for the Building. Discharges in excess of that amount, and any discharge
of industrial sewage, shall only be permitted if Tenant, at its sole expense,
shall have obtained all necessary permits and licenses therefor, including
without limitation permits from state and local authorities having jurisdiction
thereof. Tenant shall submit to Landlord on December 31 of each year of the Term
of this Lease a statement, certified by an authorized officer of Tenant, which
contains the following information: name of all chemicals, gases, and hazardous
substances, used, generated, or stored on the Premises; type of substance
(liquid, gas or granular); quantity used, stored or generated per year; method
of disposal; permit number, if any, attributable to each substance, together
with copies of all permits for such substances; and permit expiration date for
each substance. No flammable, combustible or explosive fluid, chemical or
substance shall be brought into or kept upon the Premises, the Building or the
Lot (other than those fluids or chemicals customarily used by tenants of other
first-class office buildings in connection with office purposes and then only
those types and quantities permitted under Landlord's policies of insurance for
the Building).
        21.
Landlord reserves the right to exclude from the Building at all times any person
who is not known or does not properly identify himself to the Building
management. Landlord may, at its option, require all persons admitted to or
leaving the Building between the hours of 6:00 p.m. and 8:00 a.m., Monday
through Friday, and at any hour on Saturdays, Sundays and legal holidays, to
register. Each tenant shall be responsible for all persons for whom it
authorizes entry into the Building, and shall be liable to Landlord for all acts
or omissions of such persons.
        22. Landlord reserves the right to inspect all freight to be brought
into the Building and to exclude from the Building all freight which violates
any of these rules and regulations. There shall not be used in any space or in
the common halls of the Building, either by any tenant or by jobbers or others
in the delivery or receipt of merchandise, any hand trucks, except those
equipped with rubber tires and side guards.

 
E-4

--------------------------------------------------------------------------------

 